 .    ....        Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 1 of 49


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARIFF BUTLER and JEREMEY MELVIN
     Plaintiffs,

                                                                           FILED
             v.                                                         SCRANTON
JOHN E. WETZEL , Secretary of Department                                  DEC 2 0 2019
Of Corrections,

                                                                          -:::~e~~~---
                                                                                JE
SHIRLEY MOORE SMEAL, Executive Duputy of ·
Department of Corrections,                                       Per.__
MELISSAROBERTS, Former DOC Policy                                          0 EPUTY CLERK
Coordinator,
DIANE KASHMERE, Current DOC Policy
Coordinator,
TABB BICKELL, Executive Deputy Secretary
for Institutional Operations,
MICHAEL WENEROWICZ, Regional Deputy
Secretary,
DORINA VARNER, Chief Grievance Coordinator,
KERI MOORE, Assistant Chief Grievance               COMPLAIN T
Coordinator,
KEVIN KAUFFMAN, Superintendent a~ SCI
                                                    Civil Action No.
                                                                    ------
Huntingdon,
LONNIE OLIVER, Former Deputy Superintendent
for Faci lities Management at SCI Huntingdon,:
JOHN THOMAS, Former Deputy Superintendent
for Centralized Servoces at SCI Huntingdon,
BYRON BRUMBAUGH, Current Deputy
Superintendent for Facilities Management at
SCI Huntingdon
WILLIAM SCOTT WALTERS, Current Deputy
Superintendent for Centralized Services at
SCI Huntingdon,
BRIAN HARRIS, Capt ain/Shift Commander at SCI:
Huntigdon,
MANDY SIPPLE, Former Major of Unit Manage-
ment at SCI Huntingdon,
ANTHONY EBERLING, Security Lieutenant at
SCI Huntingdon,
BRUCE EWELL, Facility Maintenance Manager
III at SCI Huntingdon,
CONSTANCE GRE.EN, Superintendent 1 s Assistant/:
Gri evance Coordinator a t SCI Huntingdon
ROBERT BILGER, Safety Manager at SCI
Huntingdon,
PAULA PRICE, Health Care Administrator at
SCI Huntingdon ,
MICHELLE HARKER, Nurse Supervisor at SCI
Huntingdon,      .
ANDREA WAKEFIELD, Records Supervisor at SCI
Huntingdon,
GEORGE RALSTON, Unit Manager at SCI
Huntingdon,
'                      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 2 of 49


ALLEN STRPTTON 1 U ni t . C ounselo~ at SCI
HL111ti:igdo 1 ,    --...._~
JDHM 9:~11R, Correctional Offii;:er a t SCI
Huritingdon :

J. REEO! Corrsctipnel Offi.ce!" et SCI
H1..1nti ngd~Jn- ·
T. EMIGH , Correctional Officer at SCI
Hunt 1ngdon:
In t heic indivldual and in
t heir official capacitias ,
Dofandan"ts ,


                                               J URISDICTION AND VENUE


       1.            This is a civil action authorized by U.S.C. Section 1983 to redress the
depri vation, under color of state law, of rights aecured by the Constitution of t he United
States. The Court has jurisdiction under 28            u.s.c.      Section 1331and1343 (a)( 3). Plaintiffs
seek declaratory relief pursuant to 28 U. S. C. section 2201 and 2202. Plaintiffa'                 claim~   for
injunctive relief are authorized by 28 U. S.C. 3ection 2283 and 2284 and r ule 65 of the Federal
Rulea of Civil Procedure.


       2.            The United States Di strict Court For The Middl e District of Pennsylvania is an
appropriate venue under 28          u.s.c.   Section 1391 (b)(2) because the events giving rise t o         ~his

action occurred at the State Correctional Institution at Hunt ingdon (SCI Huntingdon) in
Huntingdon County, PA, and at the of fices of the Pennsyl vania Department of Corrections
( "DOC" ) din Cumberland County, PA.

                                                      PARTIES


      3.         Plaintiff Shariff Butl er is an adult Male citizen, age 42, who is serving a 27! to
55 year sentence in the custody of DOC. He i s housed at SCI Huntingdon .

       4.            Plaintiff Jeremey Mel vin i s an adult male citizen, age 32, who is serving a 30 to
Life sentence in the custody of DOC. He is housed at SCI Huntingdon .

       5.            Plaintiffs Sheriff Butler and Jeramey Mel vin have not filed any previous civil
actions and/or claims within any level of courts pursuant to 42                u.s.c.   Section 1963 .


        6.           Defendant John E. Wetzel is secre t ary of PA DOC. He is administrative head of the
department within the state of Pennsylvania . Wetzal oversees DOC 1 s budget, prisons and staff.

                                                         ;.,   .
 •     •           Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 3 of 49

He sets the obj ectives for the department. He guides and participates in development of its
policies and procedures. Wetzel has final approval of all DOC policies, and he i s r esponsible
for their implementa tion throughout the PA orisons, ooerated by DOC. Wetzel is a political
appointee. He was confirmed by the s enate in May 2011, and he reports to the Governor of the
Commonwealth, Wetzel is le ga lly re spons ible for operation, in their current position, of the
Department and      ~sch    insti tutlon under its j urisdiction including SCI     Hun~ingdcn   whera the
plaintiffs in this matter are confined.


      7.         Defendant Shirl Ey Moore Smeal i s Executive Deputy Secret ary of PA DOC. She
participates i n the formu lation of       P~n n s ylvania   DO C poli cies end prccsdures, and sh9 advises
Wetzel on the de vel opment of DOC policies and procedures . Moor Sme3 l r eports to We tze l. Moore
Smeal is l ega ll y responsible for ope r ations , in their current pos ition, of the Department and
e ach institution under its jurisdiction including SCI Huntingdon where plaintiffs in this
matte r ar e    confin~d.



      8.         Defendant Me lissa Roberts was a PA DOC Policy Coordinator until recently . Roberts
participated in the formulation of Pennsylvania policies and procedures. Roberts advi sed
Wet zel a nd MoGre Sm:a l on tha      d~vslopment   of DOC policies and    procedur~s.   Roberts r eporte d to
Moors Smaal. Roberts is legally responsib l e for operations, in their current position, of the
DOC and each institution under its jurisdiction including SCI Huntingdon where plaintiffs in
this matter are confined.


      9.       Defendant Di ane Kashmer e recently succeeded Melissa Rob9rts as PA DOC statewide
Policy Coordinator Kashmer e participates in the formulation of Pennsylvani a DOC policies and
procedures. Kashmere reports to Moore Smeal . Kahsmere is legally responsible for operations,
in their current position, of the Dep artment and each institution unde r its juri sdicticn
including SCI Huntingdon where ·µ l e intifffs in this matter are confined.


      10.        Defendant Tabb Bickell is Executive Deputy Secretary for Institutional Ope r ations
of DOC. Until recently , he wa s Regional Deputy Secretary of DOC aa RDS, Bicke l Parti cipated in
the for mulation of DOC policies and procedures, and he advises Wetzel on the development of
DOC Policy and Procedures . Bickell conti nues to pe rform these functions in his curr ent role.
Bickell r e ports to We tzel . Bickell is l egally r esponsible for operations, in their current
position of the Department and each institution under t he jurisdiction including Hunt ingdon
where plaintiffs in thi s matt er are confined .


     11.       Defendant Michael Wanerowicz is Regional Deputy Secretary for the Ea s tern Region of
DOC. Wenerow icz participates in the formulation o f DOC Policies and Procedures. Wenerowic z



                                                         3.
                   Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 4 of 49



advises Wetzel on the development of DOC policies and procedures. Wenerowicz is l egally
responsible for operations, in their current position, of the Department and each institution
under its jurisdiction including SCI Huntingdon where plaintiffs in this matter are confined.


      12.        Defendant Dorina Varner is Chief Grievance Coordinator for Secretary ' s Office of
Inmate Grievances and Appeals (Hereinafter "SOI GA 11 ) under the Pennsylvania DOC in the Central
Region. Varner, as a Management l eve l emp loyee assigned to the Secretary's Office of Inmate
Grievances and Appeals by the Secretary, oversees the inmate        grievance and appeal process,
trains fields staff , and respond to appeals. Varner operates within the SOIGA office
responsible for review and disposition of all appeals to Final review arising under this
policy (DC-ADM 8p4) . Varner i s legally responsible for operations, in their current position,
of the Department and each institution ~nder its jurisdiction including Huntingdon where
plaintiffs in this matter are confined.


    13.      Defendant Keri Moore is Assistant Chief Grievance Coordinator for Secretary's
Office of Inmate Grievance and Appeals under Pennsylvania DOC in the Central Region. Moore
participates by assisting Varner at the SOIGA office responsible for review and disposition of
al l appeal s arising under this policy (DC-ADM 804) . Moore i s legal ly re sponsible for
operations, in their current position, of the Department and each institution under its
jurisdiction including Huntingdon where Plaintiffs in this matter are confined. Moor e reports
to Varner.


     14.    Defendant Kevin Kauffman is Superintendent of SCI-Huntingdon. Kauffman has
responsibility for all operations at the SCI-Huntingdon prison. He implements DOC policies a nd
procedure in the local setting. Kauffman is respons ible fo r the welfar e of the inmates in that
said prison. Kauffman reports to Bickell.


      15.        Defendant Lonnie Oliver was Deputy Superintendent for Facilities Management of the
PA DOC a t SCI-Huntingdon during the time of seve ral incidental claims raised herein until some
time in 2018. Oliver Participated as a management l eve l employee directly responsible for the
uniform corrections officers, Unit Management (Housing), counseling services, facility
maintenance, facility safe ty, and the facility security all at SCI-Huntingdon. Oliver reported
to l<auffman .


     16.         Defendant John C. Thomas , Jr., was Deputy Superinte ndent for Centralized Services
(DSCS) for the Pennsylvania DOC at SCI-Huntingdon during the time of several incidental claims
raised herein until some time in 2018 •. Thomas participated as a facility staff member

                                                        4.
 •              Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 5 of 49



responsible for coordinating effort s   betL~een   facility and the Medica l Department. As the
Facility Manager' s representative, he has j oint responsibility with the Bureau of Health Care
Service to address those iss ues outlined in its policy, and securing set position at SCI-
Huntingdon.


     17.      Defendant William Scott Walters was Major of Unit Management under Pa DOC at SCI
Huntiungdon during the time of several incidental claims r aised herein until earl y 2018 .
Walters was r es ponsible far overseeing all supervision conducted by Unit Managers and all
other subordinates tha t make up the Unit Management t eam re sponsibl e with the delivery of
security a nd program services . Walte rs succeeded J. Thomas as Deputy Superintendent for
Centralized Services (DSCS). Walters i s currently the (DSCS) f acility staff member responsible
for coordinating efforts between facility and Medical Department a nd as the Facility Manager's
representative he has joint responsibility with the Bureau of Hea lth Care Service to address
those i ssues outlined in its policy at the institution of SCI-Huntingdon.


     18.      Defendant Byron Brumbaugh is the current Deputy Superintendent for Facilities
Manag ement (hereinafter ''DSFM") under PA DOC at SCI-Huntingdon. As DSFM, Brumbaugh is a
management l e vel employee directly responsible for the uniform corrections officers, Unit
"Manageme nt (housing), couns eling s ervices, facility maintenance, facility safety, and the
f acili ty Security Office at SCI-Huntingdon.


    19.     Defendant Mandy Sipple was a Correctional Officer 5 of the Penns ylvania Department
of Corrections who, a t all times mentioned in thi s complaint, held the ran k of Major of Unit
Management and was assigned to SCI-Huntingdon.


     20.      Defendant Anthony Eberling is a Correctional Officer 3 of the Pennsylvania
Department of Corrections who , at all times mentioned in this       complaint, held the rank of
Lieutenant of Security and was assigned to SCI-Huntingdon.


     21.    Defenda nt Brian Harri s is a Correctional Officer 4 of the Pennsylvania Department
of Corrections who, a t all times me ntioned in this complaint, held the rank of Captain and
Shift Commander and was assigned to SCI-Huntingdon.


     22 .     Defendan t Bruce Ewell i s a Correctional Facility Personnel Member of the
Pennsylvania Department of Corrections, who, at all times mentioned in this complaint, held
the r ank of Fac ility Maintenance Manager 3 and was assigned to SCI-Huntingdon.
'\ ~   ··•           Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 6 of 49

          23.     Defendant Constance Green is a Correctional Administrative Staff Member and Facility Personnel Member of the
   Pennsylvania Department of Correction who, at all times mentioned in this complaint, held the rank of Superintendent Assistant
   and Grievance Coordinator and was assigned at SCI-Huntingdon.


          24.     Defendant Robert Bilger is a Correctional Facilities Management Personnel Staff Member of the Pennsylvania
   Department of Corrections who, at all times mentioned in this complaint held the rank of Safety Manager and was assigned at
   SCI-Huntingdon.


          25.     Defendant Paula Price is a Correct care Solution Medical Service Member under contract with the Pennsylvania
   Department of Corrections who, at all times mentioned in this complaint, held the rank of Health Care Administrator and was
   assigned at SCI-Huntingdon.


         26.      Defendant Michele Harker is a Correct Care Solution Medical Service Member under contract with the
   Pennsylvania Department of Corrections who, at all times mentioned in this complaint, held the rank of Nurse Supervisor and
  was assigned at SCI-Huntingdon.


         27.      Defendant Andrea Wakefield is a Correctional Records Office Personnel Member of the Pennsylvania
   Department of Corrections who, at all times mentioned in this complaint, held the rank of Records Supervisor and was assigned
  at SCI-Huntingdon.


         28.      Defendant George Ralston is a Correctional Unit Management Personnel Member of the Pennsylvania
  Department of Corrections who, at all times mentioned in this complaint, held the rank of Unit Manager and was assigned at
  SCI-Huntingdon.


         29.     Defendant Allen Stratton is a Correctional Unit Management Personnel Member of the Pennsylvania Department
  of Corrections who, at all times mentioned in this complaint, held the rank of Correctional Unit Counselor and was assigned at
  SCI-Huntingdon.


         30.     Defendant John Barr is a Correctional Officer of the Department of Corrections who, at all times mentioned in
  this complaint, held the rank of Housing Unit Officer (C01) and was assigned at SCI-Huntingdon.


         31.     Defendant J. Reed is a Correctional Officer of the Department of Corrections who, at all times mentioned in this
  complaint, held the rank of Search Team Officer (C01) and was assigned at SCI-Huntingdon .


         32.     Defendant T. Emigh is a Correctional Officer of the Department of Corrections who, at all times mentioned in this
  complaint, held the rank of Search Team Officer (C01) and was assigned at SCI-Huntingdon .




                                                                  "·
\ 9      ••      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 7 of 49




     33.      Each defendant was acting unde r color of state law during the events described
herein .


       34.    Each defendant is s ued in his or her official capacity on the basis of the prison
(SCI-Huntingdon) conditions in the events described herein and in his or her individual
capac ity on the basis of personal involvement in the events described herein.


                                                FACTS


                                          Living Conditions


Double-Calling Housing Procedures:


       35.     Plaintiff Sheriff Butler wrote to Defendant Allen Stratton (CA-Unit Counselor) by
way of Inmate ' s Request to Staff Member Form (handwritten "request s lip") on August 6, 2017
requesting to be processed for a housing classification Program Code A (hereinafer "A-Code")
in accordance with DOC Policy DC-ADM 11.2.1., Section 5-Single Cell (C)(1)(f) as Butl er met
the crit eria for said code for a s ingle cell by way of said DOC Policy for Butler has been
sentenced to 27t to 55 year sentence. Refer to 8/6/2017 Request Slip as Exhibit-A.

      36 .    I n accordance with DC-ADM 11.2.1 Sec . 5 (Q)(1)(f) it states; "Consider long-term
inmat es who are serving a sentence of 10 years or more for a single-cell provided the space is
available. Those inmates s hall be as signed a Program Code A to differentiate them from Program
Code Z inmates." Refer to DC-ADM 11. 2. 1 ef fec tive 11/24/14 i ssued 10/27/2014 as Exhibit-8.


       37. Defendant Stratton responded to Butl er' s request stating in conclusive part; "let me
know how you want to proceed 11 • • • 11 Again, pl ease let me know how you want to proceed forward
fr om here. 11 Stratton also gave Butler a brief overview/history of an "A-Code'' within
Stratton' s re sponse. Refer to Stratton' s response (8/7/2017) as Exhibit C.


     38.    Butler counter-responded with a Request Slip on August 10, 2017 asserting
contradictions wi thin 5tratton 1 s August 7, 2017 response in comparison to the effective date
of DC-ADM 11. 2.1 (effective 11/24/2014) at that time and Butler gave Stratton consent to
process a vote sheet for the A-Code housms classification. Refer to 8/10/17 Request s lip as
Exhibit-D.




                                                     1,
'   .   ''   '             Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 8 of 49




                     39.     Stratton responded on August 14, 2017 (Exhibit-D) stating in part; "I'll run a Vote
                 Sheet. "


                    40.      On August 28, 2017 Butler was called to Stratton's Office (Butler's counselor) in
                 which Stratton told Butler that he was denied the A-Code housing classification.


                    41.      Butler wrote a request slip to Stratton on August 30, 2017 in order to get the A-
                 Code denial in writing and for Butler to follow-up on inquiry of what DOC staff members were
                 assigned to vote on the A-Code classification. Refer to 8/30/2017 Request Slip as Exhibit -E.


                    42.      Defendant Stratton responded on August 30, 2017 by informing Butler that "the
                 facility did not support the A-Code and the Superintendent does make the final decision."
                 Stratton also provided the ti.tle>of all DOC staff members who were allowed to vote on an A-
                 Code classification (see Exhibit-E).
                    43.      Butler wrote to the identified administrative staff members responsible for voting
                 on a Program A-Code classification starting with [)efendant Ralston.


                    44.      Butler wrote to defendant George Ralston on September 1, 2017 for the purpose of
                 asking "why" was Butler being denied a Program A-Code housing classification due to the fact
                 that Butler met the criteria of DC-ADM 11.2.1, sec. 5 (()(1 )(f) and Butler was required to
                 receive a response in accordance with DC -ADM 11.2.1, sec. 5 (C)(1 )(f) explaining the "specific
                 reason" for Butler being ineligible for a Program A-Code. See 9/1/2017 request slip attached
                 as Exhibit-F and 11.2.1, section (C)(S)(b) attached as Exhibit -G.


                    45.      Butler was not told "why" he was denied a Program A-Code classification during the
                 meeting with counselor Stratton on 8/28/2017.




                                                                    I.
••   \.   '             Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 9 of 49




                 46.      Defendant Ralston responded to Butler on September 6, 2017 stating "Per 11.2. 1
              Section    .c Effective Date 8/11 /2017 there is no longer an "A" Code only "Z" you do not meet
              the criteria for "Z" Code (see Exhibit-F).


                 47.     On September 1, 2017, Butler also wrote to defendant Kevin Kauffman posing the
              same query of "why" was he (Butler) denied a Program A-Code classification. See 9/1/17
              request slip to Kevin Kauffman Attached as Exhibit-H.


                 48.     Defendant K. Kauffman responded on September 6, 2017 stating "You can cont act
              your UM (Unit Manager) for this information." (See Exhibit-H).


                 49.     Butler contact ed defendant Willi am Scott Walters on September 1, 2017 by request
              slip posing the query of "why" was he (Butler) denied a Program A-Code classification. See
              9/112017 request slip to William S. Walters Attached as Exhibit-I.


                 50.     Defendant W.S. Walters responded on September 8, 2017 stating "Central Office no
              longer approves A Codes." (See Exhibit-I).


                 51.     On September 4, 2017 Butler wrote to defendant John C. Thomas, Jr., posing the
              query of why was Butler denied a Program A-Code classification. See 9 I 4/2017 request slip to
              J. Thomas attached as Exhibit-J.


                 52      Defendant J.C. Thomas responded (date of response was not given) stating '"'A" Code
              is not a right but an earned subjective privilege. That being said, still need to write this
              request to your Unit Manager Team, then the UM (Unit Management) Major," (see Exhibit-J)
              though Butler did not receive this response until 9/25/2017.




                                                                   'l.
••   .... '            Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 10 of 49




                 53.     On September 4, 2017 wrote to defendant Lonnie Oliver posing the query of why
              was Butler denied a Program A-Code Classification. See 9/4/2017 request slip to L. Oliver
              attached as Exhibit-K


                 54.     The 9/4/2017 request slip to L. Oliver (Exhibit-K) was returned to Butler, by stable,
              to the return request slip sent to J . Thomas, with no response from L. Oliver. Upon
              information and belief, the attachment of L. Oliver's request slip to J. Thomas' request slip
              seemed to have indicated the J. Thomas' response to Butler's request slip spoke for both J.
              Thomas and L. Oliver.


                 55.     Butler, again wrote to defendant G. Ralston on September 13, 2017 in order to
              receive clarity on an incorrect citing of section with DC-ADM 11.2.1 cited by Ralston. The
              9/13/2017 request slip to Ralston is attached as Exhibit-L.


                 56.     Ralston responded to Butlers 9/13/2017 query by stating on 9/18 2017 "single
              celling is Section "5" the current policy is effective 8/11 /17 there is no tonger an "A" code only
              Z. Regardless you were processed and denied a single cell due to longevity." (see Exhibit-L).


                 57.     Butler is "still" currently forced to be double-celled against his own will/ volition
              thereby causing duress upon him by the unconstitutional conditions that are still in existence
              at SCI-Huntingdon in combination with the forceful act of double-celling Butler, thereby,
              showing that the wrongful actions of the defendants continue to the present day through
              their neglect to accommodate Butler with single cell within such deplorable conditions which
              has caused Butler mental and psychological degeneration over time.




                                                                    10,,
               Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 11 of 49


Sudden Change of Prison Single-Calling and Double Calling Housing Procedure:

     58.    On August ·4, 2017, without        warning, it is upon information and belief that
Defenda~t Wetzel ordered defendant Kauffman a nd, upon information and belief, all other pri son
superintendents in the state to remove Program Code-A housing classifications for an inmate to
acqu ire a s ingl e cell serving 10 years or more from any inmate tha t had curr e ntly been housed
under this sai d classification along with the removal of Program Code-A Housing Classification
under DC-ADM 11.2.1 Section 5 altogether with a n effective date of August 11, 2017. DOC Policy
DC-ADM 11.2.1, Section 5 (Issue data 8/4/2017) is attached as Exhibit -M.


     59.    On August 4, 2017 without warning it is upon information and belief that Defe ndant
Smeal participat ed in the formulation of DOC policy DC-ADM 11.2.1, Section 5 (cited as
Exhibit-M) of which ordered defendant Kauffman a nd , upon information and belief, al l other
prison s uperintendents to remove Program Code-A housing classifications for inmates serving 10
years or more to acquire a   s ~n gl e   cell from a n inmate that had currently been housed under the
sa id classification along with th e removal of a Program Code-A Housing Classification under
DC-ADM 11.2.1, Section 5 Altogether.


     60.    On August 4, 2017, without warning, it is upon information and belief that
nefendant Roberts participated in the formulation of DOC policy DC-ADM 11.2.1, Section 5
(Cited as Exhibit-M) of wh ich ordered defendant kauffman and , upon unformation and belief , al l
other prison superintendents to r emove Program Code-A housing classifications for inmates
serving 10 years or more to acquire a singl e cell fr om any inmate that had curr e ntly bee n
housed under thi s sa id classification along with the r emoval of a Program Code-A Housing
classification under DC-ADM 11.2.1, Section 5 a ltoge ther.


     61.    On August 4, 2017, without warning, it i s upon information and belief that
Defendant Kashmere participated in the formulation of DOC Policy DC-ADM 11.2.1, Section 5
(Cited as Exhibit-M) of which ordered defendant Kauffman and, upon information and belief all
other prison superintendents to r emove Program Code-A housing classifications for inmates
serving 10 years or mor e to acquire a s ingle cell from any inmate that had currently bee n
housed under this said classification policy along with the r emoval of a Program Coda-A
Housing Classification under DC-ADM 11.2.1, Section 5 altogether.


     62.    On August 4, 2017, without warning, it i s upon information and belief that
Defendant Bickell pa rticipated in the formul a tion of DOC Policy DC-ADM 11.2.1, Section 5




                                                         ''·
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 12 of 49



(Ci t ed as Exhibi t-M) of which ordered defendant Kauff man and , upon i nforma t ion and belief , al l
other prison superintendents to remove Program Code- A f r om any i nmate t hat had currently been
housed unde r this said classif ication policy along with the remove of a Progr am Code- A Housing
Class ifications for inmates serving 1 0 years or more to acquire a s ingl e cell from any i nmate
that had currently bee n housed under this s aid classification policy along with the remova l of
a Program Code-A Housing Classi ficati on under DC-ADM 11 .2.1 . , Section 5 altogether.


      63.     On August 4, 2017, without warning , it i s upon information and b9lief that
Def9ndant Wenerowicz participated i n the formulation of DOC Policy DC- ADM 11 .2 .1 , Secti on 5·
(Ci t ed as Exhibit-M) of which ordered defe ndant Kauffman a nd, upon i nforma t ion and beli ef , all
othe~   pri son s uperinte ndents to r emove Program Cod9-A from any inmate th at had curre ntly been
housed under thi s sai d classifi cation policy along with the re move of a Program Coda- A Housing
Class ifications for inmates serving 1 0 years or more to acquire a s i ngle ce l l from any inmate
th at had currently bee n housed under this sa id class ifica t i on pol icy along with the removal of
a Program Code-A Housing Cl ass ification under DC-ADM 11.2.1., Section 5 altogether .




      64.     Plaint iff Jeram9y Melvin Wrote to Defe ndant Strat ton on January 26 , 2016
r eq uss ting a Program Code- A housing cl assificati on unde r DOC pol icy DC-ADM 11 .2. 1 . , sect i on 5-
Single Ce l ling (C)(1)(f) as Me l vin met t he criteria for said code/ DOC Po l icy for a s ingl e
ce ll due to Mel ving be i ng sentenced to a 30 to Li fe term impri s ~nmen t . 1/26/201 6 reques t sli p
ta Stratton i s a ttached es Exhi bit-N.


     65.    Defendant Ral s t on unwarrantab l y r es ponded to the request s l ip initial ly sent t o
defendant Stratton on Januyary 26, 201 6 (see Exhibit- N) s tating "This is not current pol icy ,
you will not be process ed for a n "A" Code."


      66.     M9 l vin s ubsequently wrote to Ralston directly on Febr uary 1 , 2016 reque s ting
Program Code-A housing cl assificati on or proof of its discontinuance. See 2/1/2018 Reques t
Slip attached as Exhi ubit- 0 .


     67 .     Ral ston r esponded on Febr uar y 6 , 2016 (See Exhibit-a) by stating "in accordance
with 11. 2 .1 t he re is no more A code . Th is poli cy i s dated 6/4/2017. 11
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 13 of 49

       68.     Mel vin wrot e ta defendant Kauffman on Febuary 8 , 2018 to get confirmaticn of the
 pr eval ence of Program Code- A housing cl assifications ' existence      and a l so tc e xpress his
curios i ty as to why was Ra l s t on responding to requ9st s lips sant to other DOC staff membGr .
2/8/201 8 Reques t Sl ip i s a ttached as Exhibi t-P .



     69.      Defendant Ra l ston aga in responded unwarrantab l y to t he request s lip sent to
Kauff man . The response date was on February 12, 201 8 s t at i ng "Vou wi ll not be processed for a n
'' A" Code. It i s not current policy. Vou may access t he Polic y i n the l ibrar y or on DOC Public
site . " ( See Exhibit-Q) .


      70 .    Me l vin fi l ed his i niti a l greivance on February 1 6, 2018 under th e gi ven grievance
No . 721 950 asserting t hat the request s l ip responses all gi ven by Defendant Ral ston were
c ontrary to both DC- ADM 11.2.1, Section 5 (Already ci ted as Exhibit-8) a nd Ei ghth Amendment
Ri ght s t o crue l and unusua l punishment f or f orcing Mel vin t o be doubl e- ce lled in a n
over crowded 1 dil apida t ed, a nd unsanitar y s t ate prison environment at SCI-Hunt ingdon. Refer to
Exhaust i on of Lega l Remedi es herinaft er .


      71 •    The wr ongful act i ons of the defendants continue to t he present day through their
neglect to provide Me lvin with a singl e cell in such deplorabl e , overcrowded , a n unsanitary
c onditi ons withi n SCI- Huntingdon and paragraph s 57- 62 are i ncorporated t o apply to Melv i n's
fac t s here by reference .


Fire Safety Hazard:


                                             11/18/2017 Event


      72 .    On Nove mbe r 18 , 201 7 Plaintiff Butler was housed i ns i de his cel l ( cell 4040) on
t he 4th tier when await ing the announcemen t of afternoon ''half-time" break for yard recreation
in which inmates are all owad to attend t ha ya rd, upon whan t he said a nnouncement was given, no
correctional officer opened the main securi t y bar (bar must be unlocked and pulled manua l y,
there is no e l ectronic system), of which se cures and locks the ent i r e tier that Butler was
housed on .


      73.     Butl er called out onto the tier to alart any officer working the unit that the
t i er was not open .


      74.     No officer responded nor opened t he tie r r esulting i n an announcement t hat '' the
yard gate was now closing . "
                  Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 14 of 49


      15.    After t his announcement was givan , the sacurity bar was released ther eby opening
Butler' s cell gate .


     76 .       Butl er l eft out of his cell i n order t o t ry to a ttend the hal f -time yard bu t was
tol d by officer s a t the front desk that he had mis sed i t.


     77.       Butl er upon returning to his cell, noti ced that only t wo c orrec tional officers were
workin g on only 2 of the f our tiers on Butler' s unit (CA- Unit).


      78.       Butler s ent a reques t sl i p DC-135A, to Defendant Walters and the Securi t y Office
on Novembe r 22 , 2017 present ing his grievances with t he antiqua t ed dos ig ns of the hi s cell on
the assigned unit a nd sa id cell des i gn being consi d9red a fire sa f ety hazard . 11/22/2017
request s lip t o bot h parties a r e attached es Exhibit- R e nd Exhib it-S.


     79.        Butler only r ecei ved e response to s2id r eques t s lips frotn Walters s t ating "I' ll
send t hi s to UM Ral sto n to address with CA Uni t Staff . " There was no response given by the
Security office (see Exhibit-5).


      80 .     Butler sent a r eq ues t sl i p to defendant Ewell on Novembe r 26 , 2017 addressing the
fir e safety haazar d 11 /26/2017 request s li p i s atta ched as Exhibit-T.


     81.        Ewel l never responded to the 11/26/201 7 r aque s t s l ip (see Exhibi t - T).


     82 .      But l e r fil ed inadequate ventila tion, a time l y grieva nce ; under Gri evance No.
710611 on December 7, 201 7 ra i s ing fire sa f e t y hazards , a mong other things, while concl usively
requesti ng tha t the necessary renovations be made t o provide a fir e sa f e and secura condition
at SCI- Huntingdon. Refer to the Exhaus tion of Lege l remedies section he rin aft er .


                                                  2/28/2019 Event


     83 .      On February 28, 201 9 Butle r was at attendance a t his 9:40 AM Internationa l
Comput e~    Driving   Li ce n s~   (!COL) class located on BA-Unit when, s uddenly Butler, along wi th all
othe r pr i soners, was told to immedi a tely return t o his assigned housing unit ce ll then
s ubsequently doubl e locked i n hi s cell, meaning indi vidual l y l ocking his cel l with       2   key and
then pl ac ing a security bar to lock ''a ll" th e c e ll s on his t ier, seve ral minute s l ater as t he
jail was in a fac ility wide lock-down wit hi n SCI-Huntingdon .
           ,-         Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 15 of 49

                84. Whil e still double locked in the cell, Butl e r discovered upon information and
be lief , that the entire jail was locked down due to ther e being a fire in the dinning hall
kitchen.


         85.        SCI-Huntingdon r esume to its r egula r op er a tions hours later tha t same day .


         86 .       Upon persona l knowledge, Butler s t ands by the r e never be ing a sounding of any
alar m within SCI-Huntingdon during the time of thi s fire on thi s day (2/28/19) nor wee there
eve r a fire-drill called for or a n evacuati on protocol followed a t the time of thi s fire on
2/2B/19.


         B7.        Butl er fi led a time l y gri evance (No. 79002-0 on March 3, 2019 raising , again, fire
safety hazar ds as to include f a ilur e t o follow fire-drill/evacuation pr otocol, no sounding of
a fire a larm, ther e being no mas t er locking sys t em for the individual c9lls, no operational
ventilation sys tem, no smoke exhaust f ans , no proper fir e e qui pment, and a n understaffing
claim whi le ca lling fo r necessary renovation s at SCI-Huntingdon . Refer to exhaustion of Legal
Remedies her e inafter.


         BB .       The wrongful ac tions of the defendan t s on 11/1 B/2017 a nd 2/2B/19 continue to the
pres en t day through th e failure t o c orrect all fire safety hazards pr esent ed by Butl er which
thereby places Butle r in i mmed i ate a nd imminent danger of hi s life.


                                                    3/5/201B Event


     89.          On Marc h 5 , 2018 , Me lvin had returned to his unit a f te r a tte nding chow when he
l ooked to s ignal a tie r office r t o inform them that he had t o use the ba throom and there fore
needed to ge t into hi s cell immediately.


      90 .    Melvin saw absolute l y no tier officers on a ny of the 4 tiers that make up the unit
(CA- Uni t) that Mel vin is housed on and was f orced to wait in f ront of his cell on the t i er
for , upon i nforma t ion a nd belief , every bit of "12 minutes'' as Melvin c hecked the watch that
he was wearing at th e time of hi s r e turn f rom chow to the time that the tier was actual ly
opened for him by an officer who was not pos ted as t i er offi cer . As this of ficer was a search
team officer who had happened t o be conducting a cel l search of another pri soner on Me lvin's
tier .

         91.        Melv ins excessive wa i t on the   ~ ier   c aused him t o defecate on himself assuming that
wha t he f elt or was fee ling in that moment was the nature of hi s body wanting to r elieve i t ' s
bowels and t he pre ssure of attempting to r esta in them became so i mmense he was ·forced to self
defe cate       with ~ ut   the abi lit v to reach the tiolet l ocat ed in his cell just feet   be~ind   his

                                                                rs.
                             Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 16 of 49



          92.          Mel vin wrote a r equest slip (form DC-13SA) to the f acility manager, Defe ndant
Kauffman on Marc h 5, 2018 addr essing his self defecating incident, understaffing issuas, and
the presence cf multipl e fi r e hazards. It was reepondRd to by Defendant Brumbaugh on March 9,
2018 stating ''steff levels are approp riate." And that he ( Brumbaugh ) woul d address Me l vin ' s
concerns r eg arding             ti~elin~es     with t he Unit Management Staff. Request Slip (Form DC-135A) is
attachad as Exhibit-LI.


      93.            Mel vin proceeded to fi le           ~    grievance assigned No. 728527on March 22, 2010 raising
claims of fire hazards, understaffing i ssues , se lf defecation among other thing s. Refer t o
exhaustion of Legal remedies hereina fter.


                                                                2/28/2019 Event


          94 .        On February 28 , 201 9 Me lvi n was pr eparing ot go to l unch whan an announcemant was
made ins tructing a ll i nmates to go back to their cells.


          95.         Melvi n, al ong with a ll other inmates, was then double-locked in his cell as                              t~ere

wer e no- evacuation protocol s fo ll ow&d ncr was t hare a sounding of "any" a larm and all
prisonJ r 3          cells were "unlockad'' asvsral hours l a t er as SCI-Huntingdon had              rasum~d     t c it's
regular functions.


          96 .        Melvin fil ed a grinvance on March 3, 201 9 (Grievance No . 78 9935 ) raising the
claims           ~f fa ilur~    to fo llow t he evacuation procedures , fir e safety       haz~rds,        fire exit donr s
not functi oning proper ly, no master system for unlocking cells, all of which places Melv j n in
            :.         ' :       .    -     -    - ....   :·     .         •      '             J     J.    •        •   -·   '

immediate and imm i~ent dangei -and pcissibl y d~ath , among dther iss~~s, ~h{le referenci~g fire
hazards raised in Malvin ' s previous gr ievance fi l ed unjcr No . 728527. Refer t o Exhaustion of
l ega l    r emedi~o         he reinafer.


No Sufficient Ventilation System:


          97. Paragraphs 02- 87 , 90-91 are al l inccrporat&d hera by refer ence in order to provide
the material facts describing the incident of said c l ai m he r e .


          98 .        Butler asserts that there are no systems to control t emper ature or humidi ty,
causing excesbive odors, head Gnd humidi ty . During summers air f l ow i a provided onl y by
opening windows many of whi ch broken by prison personnel attempting to open them .


          99 .        Butler filed e timely gr ievcnce under No . 71061 1 on December 7, 2017 r ai sing


                                                                           '"·
            •            Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 17 of 49

inadequate          v s nti l atl~n,      emang other   thin g~.      While conclusivel y requesting that the necessary
renovatiQns , r apairs , and corrections                        oe made to provide a sufficient ventilation syst em at
SCI-Huntingdon (See Exhaus-\:\-on of \..l!ga\ Reme d ies her~1nafb:!r).


        100.            On Februa r y 1 8, 2018 Ms lvin was forced to move from the current cell that he
occup i ed to enothe r cell due to him having an "H- Coda'' Classification Status (This requ ires
Melvi n to        mov~     to a different cell 90 days as it pertains to being deemed as an escape risk).
Her eby moving him from cell #2020 on the 2nd tier t o cell #3013 on the 3rd tier.                          He
expEri8nced a             barr~g ~   of    ci garett~   smoke , hsad and ganaral polution in air quality as all of
these t hi ngs r ose into hi s cell due to there being no adequate ventilation which, upon
infor mation and beli e f, s i gnificantl y increases the risk of transmiss ion of airborne di sease .


   101 .          M: l11 i n t>Jrcte a r equas t s lip t o both Oafe ndants Paul a Price (Health Care
Admi ni13trator) and Kevin Ka uffman (Facility Manager) on February 28 , 201 8 presenting the
claims cf inadequate vent i l ation causing the r e t o be a n enormous amount of cigarette smoke and
heat . l ne smell of poor hygi e ne, human was t e and s i ck ness (of both s t aff and prisoners) as
we ll as a        vra ~ mi n   issue .


     1 0i.  Melvin r ece i ved no - re s ponse from any of the reques t slips sent to the
aforemem:ioned part ies (Price -and Kauffma n).                            ·· · ·


        103.       Melv in file d an i ni tial grisvence e nter as No . 72587 on Mar ch 11 , 2016 r ai s i ng
cla ims of inadequate vantilation of which present s variou s othe r de plorable conditions to
heat,       ode r ~ ,   humidty , clgar3tte s mcke , transmi ssion cf airborne diseas e, es we ll as raising
ve rmin issue s end othe r               con~itions.    Refer to exhaustion of le gal r emedies hereinaft er .


        1 04 .          Aft e r fi ling of Melvin's of grievance #72587, Melvin fin ally r eceived a r esponse
to hi s raquss t sli p to Defendant P. Pr ice thcugh the responRe c ame frorn Def c ndent Michelle
Harker s tating "theGe hous ing issues need to be addressed with your Unit Manager.'' Al so
t e llin g M; l vl n to s ign up f or s ick call for a ny i ssues from the conditions affecting hi s
health. Reques t slip dated 2/ 28/1 8 is a ttached as Exhibit-W.


    105.           On Mar ch 15 , 201 8 Uni t manager , Dsfendant Ralston , r es ponded t o the request s li p .-..
sent to Defe nd8nt K. Kauffman s t ating "I will s peak to 2pm to 10pm s hift and have you placed
on a l ower tie r and pl aced with a non- smoki ng cellma t e." 2/28/2018 request s lip i s att ached as
Exhibit- X.

        j   :                                           .   ;
                                                                 ·.

                                                                            17,
          Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 18 of 49
1~6 . After  the above response though stil l wi thout receiving a response to Mel vin ' s
grievance , defendant Robert Bil ger (Safety Manager) and Defendant Mandy Sipple
(Major of Unit Management Team) came directly to speak with Melvin at his cell door
on April 9, 2018 concerning all the issues raised i n his grievance . Upon which their
verbal responses only confirmed the existence of the depl orable conditions
mentioned.
Overcr~ing and Understaffing Issues:

107 . On September 20 , 2017, Butler filed his initial grievance under tracking
#698749 asserting claims of the viol ation of DC-ADM 11. 2.1., Section 5 (see Exhibit-
8) and Eighth Amendment Ri ghts to not be subject to cruel and unusual punishment as
8th Amend . Rights are viol a t ed by "forcing" Butl er to be doubl e- celled in an
"overcrowded," dil apidated and unsanitary state pr ison envir onment at SCI-
Huntingdon as his December 7, 2017 grievance filing under tracking# 700611 raising
the unders taffing of the guards among other things . Refer to Exhaus t ion of Legal
remedies herei nafter.

108. But ler assert s that general popul ation in the facility of SCI- Huntingdon is
over crowded and the resul t of such overcrowding is substantiated by the known fact
of there being a t - shir ts, boxers , socks , washcl oths, towel s and bedding short age
(as prisoners are receiving "used towels and bedding) . Also , upon information and
belief, i nmates are on edge because they are el bow to elbow with no proper
individual space per pr isoner . 1hereby creating a very dangerous situation as Butler
is very i r ate by the unr easonabl e closeness of individuals pair ed in cel ls. 1he
general space in SCI- Huntingdon not made for the capacity of its current population,
Upon information and belief SCI- Huntingdon was constructed i n the lat e 1800 ' s meant
only to house a few hundred inmates (at most). Cur rently there are approximately
2,000 (inmates) . 1his ( the facil ity construct) leads to meal s being served and
finishing l ate constantly causing all yard movement s and recreational line movements
to be announced extremely l ate. Reducing recreation significantl y bel ow the
promulgated 2 hours. Refer to SCI-Huntingdon ' s Recrea t ional Schedule as Exhibit-V.

109. Butl er ' s sole purpose for requesting a Code-A housing c l assification on Augus t
6, 2017 was due to the overcrowding of prisoner directl y affecting him. Being housed
in cell s of limited space , below 50 sq. feet, this has caused a degenerat ion of
Butl er's emotional psychological mind- state , causing conflict amongst him and his
cell-mate.

110. Butler ' s claim in Paragraphs 72- 88 are incorporated here by reference
concerning an under staff ing issue at SCI-Huntingdon .



                                                  18.
                   Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 19 of 49



        111.     Butler as serts tha t he is hcuGed                   o~   CA-Unit 11lthin SCI- Hubntingdon . This
particular unit ha s four tiers tha t house                       pri5en~r    on each .


        112. During the incident on November 18, 2017, Butler asserts that there were only two
Unit Officers posted on 2 of the tie r s though they where responsibl e far manning all four.


     11 3.        Butler a l s o asserts tha t t his highly questionab l e end/or impermissible practice
ha s happened on a cons istent. basis prior• to 11/1 8/2017 End i s stil l practiced to thi s very
date.


        114.     Upon informa tion and belief t his ve ry pr 3ctice is causing ths s t aff Gn CA-Unit to
be tremendously overtaxed with s hort fu ses and/or intolerance a s there are time s through the
course of a d i:iy where there i s only                 11
                                                             .:Jne" officer t::nding tie r s 2-l•.


        11 5.    Paragraphs 70-81 are incorpareted ha r e by re f erenc e concerning clQim of an
overcrowd ing issue at SCI- Huntingdon. Melvin a sserts he had a bad experience wi th e cel l mate
openly masturbatin g which l ead t o a ph ys ica l a l tsrr.ation. Melvin                          asse r~sh e   became mentally
unstable be ing housed with another pri soner in such c l ose quarter 5 .


        11 6 .   Melvi n asse rt s    th~ t    hi s     r~3son in r f~r requ~stir.g ~         rcoe - A housing      cl ~ssi fi cat i on

on J anuary 26 , 201B was due to t he fact that SCI- Huntingdon is overcrowded . He hsa hed to
occupy l Jv i ng s pace with anothe r prisQncr with inadequa t e spaco . Tt1a f a ct t hat                           SCI - Hu n ~ in gcio n

is doubl E-c el l i ng   ttdO   prisoners in ca ll s that war9 only built                     TO   hous e   on~ subst~nt i at~9     sa id
clai m Of OV9rcrowding .


        117. Melvin a sserts       th a~   he had attemped             t o ~quire   his annual        issue of     underger~e nt a      and
coul d not du e to the r e bein g none in s tock. Thi s is a                     f ~eq uent   occurrence i n SCI- Huntingdon .


        11 8.    Upon information dnd be lie f, Mal vin a l s o asse rts that SC I-Huntingdon was net                               ~ad e

to housa th e capacity tha t it current l y has in it ' s ganeral                         popul ~ ti o n.   SCI- Hunti ngdon was
built i n th!? yea r r.f " 1898 11 ::lt which t ime t he hi:iusing capac i ty was s i gnificantly lower.


      11 9.      Me lvin asser ts tha t a ll yard recreati ona l move me nts ar e del ayed on a daily basis
due to, upon      in forma ti o~   a nd   be li ~ f ,        ths tim; tha t i t takes tc run the thr ee meal lines
through the cours e of a day . Thi s causes 2 dra5tic s hort age of                           y~r d   +.ime that   M~lvin     and oll
Jther pri s oners r ec= i va o n     a~c o un t    cf there being to many prisoners to fe ed ( t his a l so results
l n shortages of food) . Thi s in t ucn exacer bate s a ny att empt at i ncorporating any attempt at
      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 20 of 49



        120.     Paragraphs 89-96 are incorporated here for reference concerning Melvin's claim of an
understaffing Issue at SCI-Huntingdon.


        121 .   Melvin asserts that on March 51 2018 there were absolutely no officers tending to any of
the four tiers that make up CA-Unit which is the unit that Melvin was, and currently still is housed on
during the time of the incident in which he had been forced to defecate on himself after standing on
an unmanned tier for "12 minutes." This speaks to the understaffing issue at SCI-Huntingdon


        122.    Melvin asserts that on a daily basis on CA-Unit at SCI-Huntingdon there are no more
than "two" officers tending to all four tiers for the purpose of locking and unlocking prisoners cell
doors by pulling the security bar for said tiers.


        123.     Upon information and belief, Melvin asserts that he has been told that the practice of
officers tending to multiple tiers Is causing those officers on CA-Unit in SCI-Huntingdon to be
tremendously overtaxed with an unreasonable amount of stress. There are times when one officer, in a
period of a day, must tend to three different tiers all at once.


Shortage of Appropriate Yard Recreation and Line Movement Time Allotments:


        124.    On April 7, 2019 Butler was waiting to attend AM Yard recreation when the
announcement was given for this movement at 8:50 AM upon which Butler placed his sneakers on and
proceeded to walk down the tier.


        125.    Butler was about 15 feet from the front steps of t he tier and where the front gate to
CA-Unit is located when the "last call" announcement for attending yard was called. In less than 5
seconds as Butler was descending the steps defendant Barr screams, "gates closed." This caused the
entire announcement of AM yard and it's last call announcement to toll a total of "less than5 minutes."
Upon information and belief.


        126.    It is a fact that as Butler was just several steps from the bottom landing and the Unit's
from gate there was another prisoner walking out of the same front gate on his way to attend yard.


      - 127.    Butler wrote a "Request Slip" to Defendant Brumbaugh on April 71 2019, presenting the
unreasonably limited amount of time to exit the unit for yard as well as the delay in the announcement
of yard. Along with the time yard was called in. Refer to request Slip address to Brumbaugh (See
Exhibit{2)
                      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 21 of 49



     128.       Defendant Brumbaugh never gave      8   reaponse to Butler's request slip. (See Exhibit-



      129.          Sutlers Grievance (No. 796674) was tc fol l ow.


      130.          Butler also asserts the fact that the time of which the yard recreation was called
at 8:50 AM was after the schedulad time allotment in the recreations schedule posted in SCI-
Huntingdon 2017 Handbook which discloses the morning hours for recreation being from 8:15-
10:1 5 AM. Refar to SCI-Huntingdon 2017 Inmate Handbook Supplement as Exhibit-66.


      131.          Butlar asse rt s t he fact that the delay of yard recreation displayad on 4/7/2019 is
also a frequent cccurrence i n SCI-Huntingdon during all three yard recreational time s. At all
times mentioned the yard is under the control and/or i s run by Shift Commander, Defendant
Br i an Harris. Thereby forcing Butler t o spand more time in a doub le-cell that is balow the
required living s pace far a single cell .


      1 32.         Up~n   information and belief , Butl er asserts that CA-Unit is a few feet short of
being the. l : ngth of o city bl ock . With fo ur tiers wor th of cells en both sides of the unit.


      133.          The wrongful actions of the dsfendants continua to t he prese nt day            ~h~oug ~    t heir
neglect to provide the general popul3tion           ~ith   the specified 2 hours of       y~rd   r ecreation
disclosed      i~   SCI-Huntingdcn'e Handbook .


Vermin Endemic Claims:


      1 34 .        Paragraphs 100-106 are incorporated here by         r~f~rence   concGrning   14~lvin 1 a   claim     ~f

t he pre ssence of various types of b8rmin being           ~n   issue within SCI-Huntingdon.


      135.       Melvin aserts the feet that there a re a plethora of vermin living within the
individual =alls and within the f acility itself.


      1 36.      Melvin asserts th9t spiders were and still ar9 currently living within the vents
(non-functioning vents in back of each cell) on CA-Unit. Spiders inhabit the prison bars at
the front of cells l eading to a cluster of spider-webs. They also inhabit CA-Unit windows and
light fixtures. Upon informa tion and belief , this results in num;4ous                ssv~~e sp ider-jit~s ~f

pri s~ner s    throughout the unit and the feci lity in general.


     137.       Melvin asserts that other vermin living within the            non~functioning      vents in each


                                                                 t.J.
•   •         Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 22 of 49



        cell are ants, water bugs and other strange insects which exposes the inadequacy of the ventilation
        system that is supposed to be operable in the cells on CA· Unit at SCI-Huntingdon.


                138.    Melvin asserts by observing first hand an upon information and belief that a sizable bird
        population had entered the blocks through open doors and birds t hat already live in the facility now
        nesting in pipes and other crevices near the ceiling, leading to a continuous habituation as well as
        infections diseases.


                139.    The fact s asserted by Melvin is supported by the initial review response to grievance
        No. 725870 given by Defendant Sipple as well as there being a memo posted on the prison channel
        which addresses a bed bug issue that apparently has spread throughout A·Unit within SCI-Huntingdon
        along with remedies in medical treatment administered without any medical co-payment fees for any
        prisoners who report a bed bug matter.


                140.    Upon information and belief, DA-Unit in SCI-Huntingdon has had a significant amount of
        bed bug occurrences in the past recent months which further solidifies the "fact" that t here's a
        recognizable vermin issue within SCI-Huntingdon.


                141 .   The wrongful actions of the defendants continue to the present day through their
        neglect to provide a sufficient resolution to prevent continued habitation of birds as well as not
        providing a method to alleviate the infestation of spiders, ants, and other insects living in the vents
        within the cells on CA-Unit at SCI-Huntingdon.


                                             Retaliatory Treatment Claims:


                                                   4/ 3/ 2019 Incident


                142.    On April 3, 2019 Butler received a commissary purchase in which he noticed that
        there were additional commissary item numbers added to his receipt which was registered as a
        " rejected item " by way of it being deemed an " Invalid Line Item Quantity." refer to April 3, 2019
        Commissary receipt attached as Exhibit-CC.


                143.    Butler asserts that he did not fill these rejected item numbers in on the commissary
        bubble sheet (a form that prisoners use to purchase items from commissary in SCI-Huntingdon
        (and upon information and belief, all PA Department of Correction Facilities) that he submitted on
        March 27, 2019 and, in fact, had the same type of issue with his commissary purchase puck up just
        a week prior. Refer to March 28, 2019 Commissary Receipt attached as Exhibit-DD.
      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 23 of 49



        144.    Butler filed a grievance on April 3, 2019. It was given the grievance No. 795556, raising
the claim of correctional staff member (or members) deliberately placing extra numbers on Butler's
commissary bubble sheet constituting impermissible tampering as well as Butler requesting that
Camera footage on his Unit (CA) from the time that Butler's bubble sheet was collected by the guard
(on March 27, 2019 at 8:30 PM) to the date and time that the bubble sheet was officially scanned (on
March 28, 2019 at 12:39 PM) in order to find a possible suspect. Also requesting a copy of his bubble
sheet of the date in question. Refer to "Exhaustion of Legal remedies" included hereinafter.


        145.    After filing grievance No. 795556 and receiving an initial review response denying said
grievance, Butler appealed the matter to the Facility Manager on May 5, 2019.


        146.    While awaiting a response to Butler's appeal to the facility manager, Butler was
unimpededly called to the front of his unit on May 23, 2019 where Defendant Wakefield came to see
Butler in order to show him a copy of his alleged Commissary bubble sheet for the date in question and
to coerce Butler into completing a Grievance Withdrawal Form (which Wakefield bought with her) in
order to have Butler withdraw said grievance exhaustions due to Wakefield showing Butler this copy of
what was to be his bubble sheet.


        147.    Butler stated that he would "consider" submitted a grievance withdrawal if he were to
receive the actual commissary bubble sheet itself or a copy thereof. Defendant Wakefield stated that it
should be no problem once it was cleared by the appropriate authority and that it would be sent to
Butler by the end of the day.


        148.    Butler did not receive the commissary bubble sheet on 5/23/2019 or t he entire next
day on 5/24/2019 so Butler waited until the end of the day on 5/24/12019 then wrote to Defendant
Wakefield to demand that his appeal be reinstated for a response from the Facility Manager if any
process to the grievance withdrawal had been undergone. refer to Request Slip as exhibit-EE.


        149.    Defendant Wakefield responded to said request slip (exhibit-EE) by stating in part, "I
called your counselor and he informed me that he gave it to you today (indicating the date of
5/28/19). I agreed to give you a copy for your records and now you have it there fore there is no
reasons to reinstate the appeal and nullify the withdraw."


150. Butler had not, however, received any documents from his counselor, Defendant Stratton, on
5/28/19 and therefore Butler wrote a request slip to Defendant Stratton on 5/29/19 informing Stratton
that his (Butler's) appeal could not be considered resolved due to Butler not being met by Stratton (his
      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 24 of 49



counselor) to verify that resolve and to determine a withdrawal was appropriate in accordance with
DOC Policy DC-ADM 804, Section 1 (A)(25)(c). refer to DC-ADM 804 attached as Exhibit-FF.


        151. Butler then received an alleged copy of the commissary bubble sheet that same day,
5/29/19.


        152. Butler was called to his counselor's (Stratton) office on May 30, 2019 concerning the
5/29/19 request slip to Stratton and was shown a Grievance withdrawal that had been filled out solely
by Wakefield including a forgery of Butler's signature in the section designated for the prisoners
signature 0 5 he (Stratton) wanted to assure Butler that he had not signed off in the section of the
grievanc€ withdrawal that is reserved for the counselor's signature or the "Withdrawal Verified"
Sections Y..hich Butler asserlswas still not signed by Stratton on 5/30/2019.


        153.     However, on May 31, 2019 Butler suddenly receives a copy of Grievance withdrawal
Form of which now on said date (5/31 /2019) has Defendant Stratton's "signature" affixed to the
document along with Stratton "back-dating" the document with a "5/23/19" date next his signature.


        154.     The Grievance Withdrawal Form was delivered to Butler's C/ O (Corrections Officer)
Merritts II on 5/31 /119 as soon as Butler saw what the Document actually was he immediately stepped
out of his cell, at first chance, and held the document up t o the cameras on his unit while reporting to
the officer who delivered the document and then getting confirmation from the unit officer who sorted
the "jail mail" (these are in-house documents in SCI-Huntingdon such as request Slips,, etc.) which
Butler discovered was C/ O 1 Armstrong t hat grievance withdrawal was sent that day 5/31 /19. Also,
discussing the matter with the Unit Sergeant C/O 2 Jenkins who confirmed that it was sent to the unit
on that day as well.


        155. ·   Due to the forgery of Butler's signature the violation of DOC policy DC-ADM 804,
Section 1(A)(25)(a) and (c) and t he impermissible processing of the grievance withdrawal all of which
was revealed grievance to Butler upon him receiving the grievance withdrawal on My 31, 2019 Butler
filed an emergency grievance on May 30, 2019 )No. 803973) presenting the injury and hindrance ()(
Butler's right to the grievance processing system and obstruction and evil intent. Also presenting (in
said Grievance) deliberate indifference by Defendants Wakefield and Stratton. Grievance No. 803973 is
included in the "Exhaustion of Legal Remedies" hereinafter.


        156. Butler also asserts the fact that the deceptive behavior and/ or arbitrary actions were
carried out inpart by a staff member who was not the Grievance Coordinator as "Required" by DC-ADM
804, Section 1 (A)(25)(a) through (d) of which said job title belongs to Defendant Constance Green and
       Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 25 of 49



not Defendant Andrea Wakefield who is currently reported, upon information and belief, as being the
records Supervisor. refer to SCI-Huntingdon 2017 Inmate Handbook Supplement as Exhibit-GG.


         157..     Upon information and belief, Butler was told that Defendant Green was present as SCl-
Huntingdo!llon 5/23/2019 in order to hand her responsibility of making an attempt at trying to get
Butler to give his consent to filling grievance withdrawal form to grievance No. 795556, herself, instend
of the same attempt that was made by Defendant Wakefield.


         158.      Due only to the filing of the emergency grievance on 5/31/19 was the grievance appeal
No. 795556 then reinstated on June 5, 2019 By a letter correspondent from Defendant Green which
stated in Part," As a result, you will be receiving an appeal response form the Superintendent for No.
795556 and an initial response for grievance No. 803973." Refer to Letter Correspondent attached as
Exhibit-HH.


         159.      The outcome of both grievance No. 795556 and No. 803973 are explained in the
"Exhaustion of Legal Remedies" section hereinafter.


                                              5/ 16/2019 Incident


         160.      On May 16, 2019 Butler was washing out his clothes at the sing when two officers,
Defendants J. Reed and T. Emigh, stopped at Butler's cell, which is a double-cell though only Butler
was   prese~t   as his cell mate was at work during the time of this incident


         161.      Both officer stood at Butler's cell door clearly observing Butler being the on ly prisoner
in the cell at the time and after a few seconds both officers walked away from Butler' s cell.


         162.      Moments later, both officers (J. Reed and T. Emigh) reappeared at Butler's cell and
told Butler that "this is a cell search, please step out of the cell" of which Butler put on his shirt and
complied with the officer's orders


         163. Upon Butler exiting the cell, neither Defendant J. reed nor Defendant T. Emigh asked
Butler to sign a record to show that Butler was present during the search of his cell prior to these
officers entry of Butler's cell in accordance with DOC-Policy DC-ADM 203, Section 1(B)(2) and
(C)(4)(a).




                                                          !.S.
              Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 26 of 49


     164.   One in Butler's cell, Defendant Reed began going through Butler's property,
tossing all of Butler's legal papers around with total disregard of the specific and discerned
order that Butler had placed his legal material. Butler assists other prisoners with their
legal materiel ea a "jail-house" lawyer by description and had drafted material fart a few
other prisoners that was now mixed completely up with Butl er ' s own legal papers. Certain pages
                                                                                   \
that Butler composed went missing of which, upon information end belief, was mara than likely
placed in the garbage beg that the said offers had in their possession for whatever they
deemed to dispose of. Upon exiting Butler's call there ware several miscellaneous items in
this bag as to including papers said officers must have mixed with Butler 's legal papers.
Butler no longer has those l ega l documents (upon careful inspection of his own personal
property) after that siad cell search.


     165.   Defendant Reed began to question Butler about medication belonging to his cell-
mate that Reed determined was expired and bega n ta tall Butler that he is required to report
contraband, which is what ha had then deemed his cell mates medication, though Butler had no
way of knowing that his cell-mates "prescribed medication 11 was, in fact, expired nor was it
Butler's responsibility to know about medication personally prescribed to his cell-mate . Thia
particular item is "confidential" in nature and Butler was not in the privity of this said
item.


    166.    Defendant Raad than rummaged through Butl er's cellmate, Russell Weathers GA-1562,
property in the absence of Butler's cellmata as said cell-meta wee at hie designated job
assignment (kitchen) at the time .


     167.   Upon cell-mate Russoll Weathers' return to the call ha and Butler occupied,
Weathers began to question the condition of which he found his property. Thie resulted in him
questioning Butler about property that Weathers could not locate, forcing Butler to be
subjected to various unwarranted scrutiny as Butler's cell-mate was, in fact, required to be
present during this alleged "Random Search."


     168.   It is a fact that this said search by Read and Emigh wee not the conduct of a
random search and was obviously geared towards retaliation for Butler's proper use of the
grievance system by which he raised the prior clai ms, .supra• Thia said search on 5/16/2019
resulted in these   t~o   officer s (Read a,,d Emigh) initially stopped at Butler's cell, examined
the occupant within the cell (without either officer speaking to the occupant, Butler) then walked
away, up to the front of the tier only to return to Butler's cell just shy of a minute l atar
end asking him to step out of the cell to conduct a search in violation of policy (only one
occupant) .
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 27 of 49



     169.      Butler filed a grievance on 6/6/19 on order to request and preserve camera footage
of the intentional search" on this day of 5/16/2019 as said footage substantiated the facts
that revealed the search not being random or neither Defendant having any documentation for
Butler to sign (for verification t hat he was present). Refer to Exhaustion of Legal remedies
hereinafter.

     170.      Upon information and belief, the wrongful actions/ practices of the Defendants
continue to t he present day through the failur e of any Search Team Officers to conduct random
cell searches in accordance and adherence with DC-ADM 203 Section 1( B)(2) and (C)(4)(a). Also,
the fact of an actual inj ur y sustained by Butler for the lose of his legal documents which
                       ~
basically consietadAlegsl cases cited that have since then been removed frbm the
institutional law library ' s Lexie Nexis compuler database program.


                                    EXHAUSTION OF LEGAL REMEDIES

Double Cell/ Overcrowding Grievance:


     171 . Plaintiff Butler used the prisoner grievance procedure availabl e at SCI-Huntingdon
t o try and solve the problem . On September 26, 201 7. Plaintiff Butler, present ed the facts of
a violation of DC- ADM 11 . 2.1 Section 5 (C)(2)(f) and (C)(5)(b) as well as him being forced to
doubl e-cell in an overcrowded dilapidated and unsanitary prison environment relating to t his
compliant. It wee given the track ing #698749 .


     172.   On September 28, 2017 Plaintiff Butler was sent a response stating that the
grievance was rejected end that he could re-submit it providing specific dat es showing
timeliness.


     173.   On Spetember 28, 2017 Plaintiff Butler resubmitted hie grievance a sserting the
same claims and providing specified dates of hi s complaint for a "second" time .


    174.   On October 3, 2017 Plaintiff Butler was again sent a response in the form of a
denial by rejection due to timeliness .


     175.      On October 18, 2017 Butler appealed the denial of the grievance to the Facility
Manager .
                      Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 28 of 49

         176.     On November 17, 2017 Plaintiff Butler was eent an "Upheld Reeponee" to the
    grievance rejection resulting in a denial by facility manager.


         177.      On December 6, 2017 Butler appealed the denial to the Final Level of the SOIGA.


         178.      On December 19, 2017 Butler was sent a dismissal upholding the grievance rejection
    due to timeliness. All grievances and appeals to No . 698749 are placed in chronological order.
    All es Exhibit-II.




         179.      Plaintiff Melvin uses the prisoner grievance procedure available at SCI-Huntingdon
    to try and solve the problem. On February 16, 2018 Plaintiff Melvin presented the facts of
    violation of DC-ADM 11.2.1., Section 5 (C)(1)(f) as well as him being forced to ;double-cell
    in an overcrowded dilapidated and unsanitary     prison environment relating to this complaint.
    It wee given the tracking # 72195.


         180. On February 22, 2018 Plaintiff Melvin was sent a response stating that the grievance
    had been denied.

I        181 .     On Mar ch 6, 2018 Melvin Appealed the denial of the grievance resulting in a denial
    by   the Facility Manager.

         182 .     On April 3, 2018 Melvin was sent an "Upheld Response" to the grievance resulting
    in a denial by the Facility Menger.


         183.      On April 3, 2018 Melvin appealed the denial to the Final Level at the SIOGA.


         184.     On Mey 1, Melvin was sent an Upheld Response from SOIGA by which Melvin's appeal
    was denied.    Said grievance end a ll appeals to no 721950 are placed in chronological order as
    Exhibit-JJ.




    Fire Safety Hazard/ Ventilation/ Underetaffing Grievance:


         185.     Plaintiff Butler used the prisoner grievance procedure available et SCI-



                                                        .zg,
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 29 of 49

Huntingdon to try and sol ve the problem . On December 7, 2017 Plaintiff Butler presented the
facts of numerous fire safety hazards, no operational ventilation and under staffing of guards
relating to this complaint. Said Grievance was given tracki ng# 710611.


     186 .    On December 11, 2017 Plaintiff Butler was sent a res ponse stat ing that t he
grievance was reject ed as not being personally af fected .


     187 . On December 31, 2017 Plaintiff Butl er appealed the denial of t he grievance to the
Facility Manager.


     188.     On January 26, 2018 Plaintiff Butl er was sent an Upheld response to the grievance
rejection r esulting in a denia l by t he Facility Manager .


    189.      On February 1 3, 2018 Butler appealed the denial to the Final Level at the SOIGA .


     190.     On March 14, 201 8 Butler was sent a dismissal of which upheld the gri evance
rejection. Said grievance and all appeals to No. 710611 are placed in chronological order as
Exhibit-KK.




Fira Safety Hazards, Underateffing Grievance:

     191.        Plaintiff Melvin used the prisoner grievance procedure available at SCI-
Huntingdon to try and s olve the problem . On March 22 , 2018 Plaintiff Melvin presented the
facts of numerous fire safety hazards and understaffing of guards relating to his compliant.
Said grievance was given tracking # 728527.


     192.      On March 29, 2018 Plaintiff Mel vin was sent a r esponse stating that the grievance
was rejected.

     193 .     On April 15, 2018 Melvin appealed the denial of the grievance     to the Facility
Manager .


     1 94.     On May 21, 2018 Melvin was sent an Upheld response to the grievance rejection
resulting in a denial by Facility Manager.


    195 .     On May 25 , 2018 Mel vin appeal ed the denial to the Final Level at the SOIGA .
                  Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 30 of 49



      196.      On June 11, 2016 Melvin was sent a dismissal upholding the grievance rejection.
Said grievance and all appeals to No . 728527     are placed in chronological order as Exhibit-
LL.




2/28/;2019 Kitchen Fire Grievance:


  197.        Plaintiff Butler used the prisoner grievance procedure available at SCI-Huntingdon to
try and solve the problem. On March 3, 2019 Plaintiff Butler presented the facts of there
being no fire evacuation protocol followed, no s ounding of a fiTS alarm, and numerous pre-
existing fire safety hazards relating to hie complaint. Said grievance was given tracking #
790024.


      198 .     On March 17, 2019 Plaintiff Butler wee sent a response stating that the grievance
ha d been denied.


      199.      On March 24, 2019 Plaintiff Butler appeal ed the denial of the grievance to the
Facility Manager .


      200.      On April 15, 2019 Butler was sent an uphold response to his grievance and denied
by Facility Manger.


      201.      On April 1 8 , 2019 Butler appealed the denial to the Final Level at the SOIGA.


      202.      ON May 20, 2019 June ·S, 2019 and July 7, 2019 Plaintiff Butler wrote to SOIGA
inquiring on the statue of hie final appeal decision for Butler had not received e decision
response. Plaintiff Butler's mother contacted SOIGA by was of phone on 7/10/2019 and 7/22/2019
inquiring about an appeal response on behalf of Butler. Butler's mother was told to have
Butler write to them concerning the matter hence the 7/24/2019 letter.


      203 .      On August B, 2019 Defendant Keri Moore responded commenting on Plaintiff Butler 's
previous letters and Moore sent Butler a Final Appeal Decision Dismissal dated "May 23 , 2019. 11
Said grievance and all appeals to No. 790024 era placed in chronological order as Exhibit-MM.
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 31 of 49



     204.     Plaintiff Melvin used the prisoner grievance procedure available at SCI-
Huntingdon to try and solve the problem. On March 3, 2019 Plai ntiff Melvin presented the facts
of no emergency evacuation procedure followed, numerous pre-existing fire safety hazards, his
life being threatened by the conditions and no sounding of an alarm or adherence to various
instructive fire exit maps not being followed relating to t his complaint. Said grievance was
given tracking # 789935 .


     205.     On March 14, 2019 Plaintiff Melvin was sent a response stating that t he grievance
ha s bean denied .


     206 .    On March 27 , 201 9 Plaintiff Melvin appealed the denial of the grievance to the
Facility Manager.


     ZD7.       On April 9, 2019 Mel vin was sent an Upheld Response to his grievance denial by
Facility Manager.


     208 .    On April 15, 2019 Melvin appealed the denial to the Final Level at SOIGA.


     209.     On May 13, 2019 Melvin was sent a r esponse unpholding the denial of Melvin's
grievance . Said grievance and all appeals to No. 789935 are placed in chronological order as
Exhibit-NN.




Ventilation/ Vel'llin/ Second-Hand Cigarette Smoke Grievance:

    210.      Plaintiff Malvin used the prisoner grievance procedure available at SCI-Huntingdon
to try· and solve the problem. On March 11 , 2018 Plaintiff Melvin presented t he f acts of no
adequate     ventilation causing him to encounter second-hand smoke causing cancer and the
increase of t ransmitting airborne diseases as well as excessi ve odo~s, heat and humidity, and
                                                             -+a
the i nfe station and habitation of various vermin rel atin g ~thi s complaint. Said grievance was
given tracking # 725870.


     211 .     On April 10, 201 8 Melvin was sent a response stating that the grievance was upheld
in part and denied in part.




                                                    .31 ,
               Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 32 of 49


     212.    On April 15, 2018 Melvin appealed denial of the grievance to the Facility Manager .

     213.     On May 18, 2018 Malvin was sent a response uphoding the previous Upheld in Pert/
Deny in Pert           response given by the Facility Manager .


     214.     On Mey 25, 2018 Melvin appealed the denial to the Final Level at the SOIGA.


     215.       On June 11, 2018 Melvin wee sent e final appeal decision upholding the response.
Said grievance and all appeals to No. 725870 are placed i n chronological order as Exhibit-DO.




The Curtailment of Yard Recreation and Lina Movement Grievance:

     216.     Plaintiff Butler used the prisoner grievance procedure availabl e at SCI-
Huntingdon to try and solve the problem. On April 11, 2019 Pleitiff Butler presented the facts
of yard not being called at the times stipulated by SCI-Huntingdon Handbook, aleo, the
insufficient amounts of time for line movements and recreation relating to this complaint.
Seid grievance wee given tracking # 796674.


     217.     On May 6, 2019 Plaintiff Butler wee sent a response stating that the grievance was
denied .


     218 .    On May 7, 2019 Butler appealed the denial of the grievance to the Facility Manger.

     219.    On June 3, 2019 Butler was sent a response Upholding the grievance denial by the
facility manager.


     220.     On June 13, 2019 Butl er appealed the denial to the final level at the SOIGA.


     221 .  On June 13, 2019 Butler was sent a final appeal deci sion upholding the response.
Said grievance end all appeals to No . 796674 are placed in chronological order es Exhibit-PP .




Commissary Bubble Sheet Tampering Grievance:


     222.     Plaintiff Butler used the prisoner grievance procedure available at SCI-
                Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 33 of 49

Huntingdon to try and solve the problem . On April 3, 2019 Plaintiff Butler presented the facts of a SCI-Huntingdon Correctional
Officer and/or Staff Member tampering with his comm issary bubble sheet by placing additional numbers on his bubble sheet
processed on March 27, 2019 and removing numbers from his (Butler's) commissary bubble sheet processed a week prior on
March 22, 2019 relating to this complaint. Said grievance was given tracking# 795556.


       223.    On April 30, 2019 Plaintiff Butler was sent a response stating that the grievance was denied.


       224.    On May 5, 2019 Plaintiff Butler appealed the denial of the grievance to the Facility Manager.


       225.    On May 23, 2019 A "Grievance Withdrawal Form" was impermissibly "forged" in the Plaintiff Butler's name of
which he did not give permission to process.


       226.    On May 31 , 2019 Plaintiff Butler filed grievance# 803973 raising the claim of such forgery and other
impermissible conduct in processing a grievance withdrawal under grievance no. 795556 of which resulted in the
"reinstatement" of grievance no. 795556 on June 5, 2019.


       227.    On June 5, 2019 Plaintiff Butler was sent a response upholding the grievance denial and said decision was given
by the facility manager.


       228.    On June 17, 2019 Butler appealed the denial to the Final Level at the SOIGA.


       229.    On July 9, 2019 Butler was sent a final appeal decision upholding the response and said grievance and all
appeals to no. 795556 are placed in chronological order as Exhibit-QQ.




Forgery of a Grievance Withdrawal Form Grievance:


       230.    Plaintiff Butler used the prisoner grievance available at SCI-Huntingdon to try and solve the problem . On May 31,
2019 Plaintiff Butler presented the facts of receiving a "completed" Grievance Withdrawal Form on 5/31/2019 that was forged
and "back-dated" for 5/23/2019 by the Defendants Stratton and Wakefield though Butler asserts that he was shown the
grievance withdrawal form on 5/30/2019 that was not signed by Stratton coupled with the claim of violation of DOC Policy DC-
A DM 804, Section 1 (A)(25) (a) through (d) relating to this complaint. Said grievance was given tracking# 803973.


       231 .   On June 13, 2019 Plaintiff Butler was sent a response stating that the grievance was denied.
     r
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 34 of 49

         232.    On June 28, 2019 Plaintiff Butler appealed the denial of the grievance to the facility manger.


         233.    On July 22, 2019 Plaintiff Butler was sent a response upholding the grievance denial given by the
facility manager.


         234.    On August 9, 2019 Butler appealed the denial to the Final Level at the SOIGA.


         235. On August Butler was .sent a final appeal decision upholding the response and said grievance and all
appeals to no. 803973 are placed in chronological order all as Exhibit-RR.




Cell Search Grievance:


         236.    Plaintiff Butler used the prisoner grievance procedure available at SCI-Huntingdon to try and solve the
problem. On June 6, 2019 Plaintiff Butler presented the facts of being intentionally and/or deliberately selected for a
"Random Cell Search" that was conducted in violation of DOC Policy DC-ADM 203 Section 1 (C)(4)(a) by
Correctional Officers J. Reed and T. Emigh assigned as Search Team Members relating to this complaint and said
grievance was given tracking # 806196.


         237.    On June 25, 2019 Plaintiff Butler was sent a response stating that the grievance was denied.


         238.    On July 8, 2019 Plaintiff Butler appealed the denial of the grievance to the facility manager.


         239.    On July 31 , 2019 Plaintiff Butler was sent a response upholding the grievance denial given by the
facility manager.


         240.    On August 19, 2019 Butler appealed the denial to the Final Level at the SOIGA.


         241 .   On August 29, 2019 Butler was sent a final appeal decision upholding the response and said
grievance and all appeals to no. 806196 are placed in chronological order as Exhibit-SS.
                Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 35 of 49




                                           l.EGAL Cl.AIMS

                                              CCM1t 1
                                   Violation of Eight Atlend11e11t

     242.    Paragraphs 35 - 71 are incorporated hore by reference.


     243.   The Eighth Amendment of the United States Constitution, as incorporated in the
Fourteenth Amendment, prohibits the stet•• end their agents from "inflicting cruel end
unueuel puniehmant . 11

     244.    Defendants Wetzel, Smeal, Roberts, Kaehmera, Bickell, Wanorowicz , Thomae, Oliver,
Walters , Ralston, and Stratton deprived plaintiff Buttler of a beeic human need by not
eccomodating him upon his request for permanent 1ingle-cell statue for the duration of his
sentence due to the deplorable circumatonces in prison conditions that Butler ie forced to
endure , with the intent of           depriving Butler of conetitutionally guaranteed rights,
in e manner that exceeds th~ infringeme1.te of prieonera• rights allowed by law, end with no
rational connection to ony measure thet could advance e legitimate state or penological
interaet .

    245 .    Defendants Wetzel, Smeal , Roberts , Kashmera , Bickell, Wenerowicz , Kauffman,
Ralston and Stratton deprived Plaintiff Melvin of basic human n•ad by not acccmmodet1ng him
upon hie request, with a permanont single-cell statue for the duration of hie sentence due to
the deplorable circumstancae in prison conditions that Melvin ia forced to endure, with the
intent of depriving Melvin of constitutionally gJ oranteed rights, in a manner that axeode the
infringement of pr1eonar 1 s rights allowed by law, end with no rational connection to any
measure that could advance a legitimate atete or penological interest.

      246 .   As a direct resul t of the improper actions om1ae1ona and other improper conduct
of the individual Defendants, both plaintiff Butl er and Plaintiff Malvin have austainad
i njuries to their conatitutionaJ. rights under the £!ghth Amendment, ea described herein, and
will continue to be irreparably injured by the conduct of the Dafendants unleae thio court
gr ants the declaratory and injunctive rali•f which the plaintiff• here eaak , among other
sought damages.

                                              Count 2
                Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 36 of 49




                 Neglect to Prevent Deterrence f roa VlDlatlan of Eighth AmndHnt

   2~7.     Paragraph• 35-71 ara incorporated hara by reference..

     2~8.   Tha Eighth ANendmant at tha United Stat•• Canetitutian, •• incorporated in tha
Fourtaanth A11ttndment, prohlblta tha etataa and thalr agent• fro• "inflicting cruel and unuaual
puniaht1ant.•

     2~9.     Datandanta, Watzal, s..al, Roberta, Keat.era, Bickel and ldanerowicz knowingly
ra1110vad DC-ADM 11.2.1, Section S (C)(1)(f) without applying tha totality of circumetencae and
condition• within all at.ta prieana bafora i•pla..nting euch • auddan removal of thla eald
policy aa lt deprive• Plaintiff Butler of hl• Eighth Alland..nt Right to the Unltlid Statae
Conatltution to be daubla-callad in an overcrowded, dilapidated, unsanitary ateta prison of ~
which call apace f alla balaw tha raquira..nt for bath a double-call and a •ingla-call and la
hereby conaldarad cruel and unuaual punletnaant.

      250. Defendant• ldetzal, S11aal Roberta, Kaahllera, Bickell and W.narowicz knowingly
raatavad DC-ADM 11.2.1., Section 5 (C)(1)(f) without applying the totality of clrcumatancaa and
condition• within all atata priaana bafora i11Pla..ntlng auch a auddan removal of thi• eald
policy aa lt deprives Plaintiff Kelvin of hl• Eighth Amendllant Right ta th• United Stat••
Constitution ta be double celled in an overcrowded, dilapidated, uneanltary atata prison af
Mhich call apace fall• below th• raquiraaaant of    bath a daubla-call and a aingla-call and la
thereby aonaldarad cruel and unuaual punlahlMlnt.

      251.  Defendant• bletzel, Smeal, Roberta, Kaah.. ra, Bickell and W.nerowicz h•• th•
ultimate power to prevent of and in pr•v•nting thia daprivetion of Plaintiff Butlar•a and
Plaintiff Melvin'• right not to be doubla-callad in factually deplorable condition• by
defendant• not removing DC-ADM 11.2.1., Saation 5 (C)(1)(f), but thay naglacted or refueed to
act to prevent thi• deprivation of th• plaintiff•' right to requaet ta ba placed in a eingla-
cell.

     252.   Bacauaa of th•• violation• of right• protected by the Eighth Amandmant of the
United Stat•• Canet1tution aga1nat cruel and unuaual puniah118nt, Plaintiff• auatained injuries
aa described herein and ••id injuriea will continu•, unl••• thi• court grenta the declaratory
and injunctive relief which th• Plaintiff• herein aaak, e110ng other aaught damagaa.
                Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 37 of 49



                                                    Count 3

                                       Violation of Eighth AMncfMnt


     253.     Peregrepha 72-96 ere incorporated here by reference.

   25~.      Tha Eight Amendment of the    Unit~d   Steteo Constitution, as incorporated in tho
Fourteenth Amendment it , prohibite the atetaa and their agents from "inflicting cruel and
unusual puniehmant."


     255 .      Defendants Wetzel, Kauffman , Walters, Ebarling and Ewell exposed Plaintiff               ~utlar

to serious harm affecting, in ell, hie life , health end aofaty by sllowlng Butler's raqY•st
for a redree• to numerous fir• safety hazerde to go ignored before end after an actual fire
took place in SCI- Huntingdon on 2/28/2019 end such unsafe conditions w re being i gnored with
obvious intent of depriving Butler of        con~titutione lly   cuaranteed   ric~ta,   under tha E1uhth
Amendment of the United Stetaa Conatitut1on,ina manner that axcneda the infringemants of
prisoners rJghte a llo~ad by law, end with no rationnl connection to any moasure that coulo
advance legiti. ~nata f.i'e b or panological i nterest by Juch cruol and :Jnuaual punishment .


     256 .   Defendants Wetzel, Kauffman, Walters, ~ber l1ng and Ewell exoosed Flaintiff Melvin
to serious harm 11ffecting , in all, his 11.fe , health and Hfety by allo1:1ing Malvin'.> r qt.:e"t
for e redress to numerous fire safety hezerda to go ignored before and after en actual fire
took place in SCI-Huntingdon on 2/20/2019 end 3Uch unsafe conditions ware baing ignored with
obvious intent of depriving Mal vin of conatJtutionally guaranteed rights , undar the Ei ghth
Amendment of the Unitad 'jtatas Cone ti tutbn ,in a mannl!f that exc'lada tha infringemeoto r.>f
prisonere r1gnte    a ll~ wad   by law, end with no rational connection to any measure that could
advance legitimate state or penologicel interest by such cruel and unusual punishment.


     257.    As a direct result of the improper ectio"3 omiealone end othar impropar conduct of
the individual D•fendanta, both plaintiff Butler and Plaintiff Melvin have euateined injuriea
ta their cor.~titutionel right• under the Eighth Am"ndment, •• described harein, end ~il l
continue to be irreperr~ly injured by the conduct of the Defendants unless this court grant•
ths dacler ato·y and injunctive relief which tha plaintiff• here aeek, among othor              eou ~ht

damages.

                                                    Count 4



                                                        31.
                Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 38 of 49




                                        Violation of Eighth Amendment


      258.     Paragraphs 97-107 ere incorporated here by reference.


      259.     The Eighth Amendment of the United States Constitution, es incorporated by the
Fourteenth Amendment, prohibits the states and their agents from "inflicting cruel end unusual
punishment."


     260.   Defendants Wetzel, Kauffman, Walter, Eberling, and Ewell deprived Plaintiff Butler
of a basic human need and expose d him to serious harm by not properly responding to en
correcting Butl er 's request for a redress to inadequacies of an active and/or insufficient
ventilation system thereby leading to contracting airborne diseases end infections         BS   well   BS

being a fire safety hazard in ways descri bed herein , for improper purposes , with the intent of
depraving Butler of constitutionally guaranteed rights against cruel and unusual punishment
(U . S.C . A. 8 and   1~)   in a manner that exceeds the infringements of prisoners' rights allowed by
               na
law, and withArational connection to any measure that could advance a legitimate state or
penologicel interest.


      261.     Defendants Wetzel, Kauffman, Walter, Eberling, and Ewell deprived Plaintiff Melvin
of a basic human need end exposed him to s erious harm by not properly responding to an
correcting Melvin' s request fo r a redress to inadequacies of an active and/or insufficient
ventilation system thereby leading to contracting airborne diseases and i nfections as wall as
being a fire safety hazard in ways described herein, for improper purposes, with the intent of
depraving Melvin of constitutionally guaranteed rights against cruel and unusual punishment
(U.S.C.A. 8 and 1~) in a manner that exceeds the infringements of prisoners ' rights allowed by
             !IC
law, end with~retional connection to any measure that could advance a legitimate s t ate or
penological interest .


     262.   As a direct result of the improper actions , omissions , and other improper conduct
of the indivi dua l Defendnats, both Plaintiff Butler and Plaintiff Mel vin have s ustained
injuries t o their constitutional r i ghts under the Eighth Amendment, as described herein, end
will continua to be irreparably injured by the conduct of the defendants unles s this court
grants the declaratory and injunctive r elief which the pl aintiffs herein seek, among other
sought damages .
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 39 of 49
     '
                                                Count 5


                                    Violat i on of Eight h A•endmant


     263 . Paragraphs 107through 123 are incorporated here by r ef erence.


     264.       The Eighth Amendment of the United States Constitution, as incorporated by the
Fourteenth Amendment , prohibit s the states and their agents from "i nflicting cruel and unusual
punishment. "


     265.       Defendants Wetzel, Kauffman, Walters, and Eberling deprived Plaintiff Butl er of
either a basic human need or exposed Butler to serious harm by s ai d defendants not properly
correcting the overcrowding of the prison population at SCI-Huntingdon, and not properly
responding to and correcting Butler' s r equest for a redress to the exi stence of understaffing
of guards tending tiers in ways described herein , with the intent of depriving Butler of
cons t itutionally guaranteed rights against cruel end unusual punishment (U.S.C.A. 8 and 14),
in a manner that exceeds the infringement of prisoners' rights allowed by law, and with no
rational connection to any measure that could advanc e a l egitimate state be penologicel
interest.


     266.    Defendants Wetzel, Kauffman, Walter s , and Eberling deprived Plaintiff Mel vin of
either a bas ic human need or exposed Malvin to serious harm by said defendants not properl y
correcting the overcrowding of the prison population at SCI-Hunti ngdon, and not properl y
responding to and correcting Melvin' s request for a redress to the existence of understa ffin g
of guards tending tiers i n ways described herein , with the intent of depriving Melvin of
constitutionally guaranteed rights against cruel and unusual punis hment (U.S.C.A. 8 and 14),
in a manner that exceeds the infringement of prisoners' right s allowed by law, and with no
rational connection to any measure that could advance a l egitimate state be penologica l
interest.


     267 .   As a direct resul t of the improper actions omissions, and other improper conduct
of the individual Defendants, both Plaintiff Butler and Plaintiff Ma l vin have sustained
injuries to their cons titutional rights under the Eighth .Amendment, as described herein, end
will continue to be irreparably injured by the conduct of the Defendant s unless this court
grants the declaratory and injunctive relief which the       pl aintiffs herein seeks, among other
sought damages .


                                               Count 6
    •          Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 40 of 49



                                     Violation of Eighth Amendment


        268.   Paragraphs 124-133 are incorporated here by reference.


        269.   The Eight Amendment of the United States Consitution, as incorporated by the
Fourteenth Amendment, prohibits the states end their agents from "inflicting cruel end unusual
punishment."


470.Defendants Kauffman, Brumbaugh, Harrie and Barr deprived Plaintiff Butler of a basic
human need by said defendants not providing a proper amount of recreational time for Butler ta
receive exercise and receive time out of Butler's living conditions of impermissibly limited
cell space coupled with other deplorable living conditions ee well as proper time allotted to
attend all line movements by which both said deprivations referenced in way described herein
and defendant's actions were committed with t he intent of depriving Butler of constitutionally
guaranteed rights against crue\ and unus ual punisment (U.S.C.A . B and 14), a mannsr that
exceeds the infringement of prisoners' rights allowed by law, and with no rational connection
to any measure that could advance e legitimate state or penological interest.


     271.      As a direct result of the impropar actions omissions, and other impropar conduct
of the individual Defendants,              Plaintiff Butler has sustained injuries to n1s
constitutional rights under the Eighth Amendment, as described herein, and will continue to be
irreparably    inju~ed   by the conduct of the Defendants unless this court grants the declar atory
and injunctive relief which the          plaintiffs herein seeks, among other sought damages.


                                                   Count 7


                                         Violation of Eigth Amendment


     272 .     Paragraphs of   134-1~1   are incorporated here by reference.


     273.      The Eight Amendment of the United Stat es Consitution, as incorporated by the
Fourteanth Amendment, prohibits the states and their agents from "inflicting cruel end unusual
punishment."


     274 . Defendants Wetzel, Kuaffman, Ralston, Bil ger, Sipple, Pace, and Harker deprived
Plaintiff Melvin of basic human need and axposed Melvin to s erious harm by defendants not
      .•            Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 41 of 49

correcting the prevalent matter of various vermin living/ infesting CA-Unit where Melvin is
currently housed and SCI-Huntingdon as well as a bird habitation which can lead to serious
diseases such as avian fl u , and otheisin ways described herein, with the intent of depriving
Melvin of constitutionally guaranteed rights against cruel and unus ual punisment (U.S.C.A. 8
and 14), a manner that exceeds the infringement of prisoners' rights allowed by law, and with
no rational connection t o any measure that could advance a l egitimate s tate or penological
interest,-ui~re.by J a"\.1.awl"j anrljar c:?Ll!:ii~ Fla."itt+.+# Me..l~·,n to s1.."5-\.-aitt ·uijur-l'i!.S tn hi~ ~c1tt.s\ituUtt n rig\t-t:'2
under +he E.i hHt .A rne.ndmarrl: antiw1\l Clln nue. +i:z he. lriJiJ rl:d b_y Uefend-ant.5 coMth.1c.+ Litt le.s..s oeclal"attirj and
 Htj1.1tK....t111e.. r e.li.Jt l!i gran+e.d·                 Count 8


                                        Violat ion of First and Eight h Amendment


       275.      Paragraph s       142-159 are incorporated here by reference.


     276.   The First Amendment of the United States Constitution, as incorporated in the
Fourteenth Amendment, prohibits the s tates and their agents f r om "abridging the freedom of
speech . "

     277.   The Eight Amendment of the United States Consitution, as incorporated by the
Fourteenth Amendment , prohibits the states and their agonts f rom "inflict i ng cruel and unusual
punishment . "


       278.      Defendants Wakefield and Stratton, interfered with Plaintiff Butler's right to
redre ss by way of the inmat e grievance procedures t o the extent that said Defendants forged
and back-dated a Grievance Withdrawal Form i n t he Plaintiff Butler's name when Butler made it
clear by informing Defendants by request s li p that he did not intend to cancel his grievance
under 795556 giving both def endant s "actual notice " thereby asserting Defendants actions as
violating DC-ADM 804, Section 1 (A)(25)( a) thr,a ugh (d) and showing retaliatory treatment for
the f i l ing of all gr i evances previous to this incident that ar e described in ways herein, wit h
the intent of depriving Butler of constitutionally guaranteed rights agains t cruel and unusual
punisment ( U. S.C.A. 1st, 8th, and 14th), a manner t hat exceeds the infringement of prisoners '
rights allowed by law, and with no rational connection to any measure that could advance a
l egitimate state or penological interest , thereby, al so "'olatina But.er's ri ghl-UJ .freedom of speech(u.s.tr.AJsB


       279.      As a direct re sult of the improper actions omiss ions , and other i mproper conduct
of the individual Defendants , both Plaint iff Butler has sus tained injuries to their
constitutional rights under t he Eighth Amendment , as described herein, and wil l continue to be



                                                                       41.
                 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 42 of 49


irreparably inj ured by tha conduct of the d~fendan t s unless t,13 court gr.ants the declaratory
and injunctive celief which ha the Plaintiff seeks, among other sought damages.
                                                                Count 9         .
                                      V lr:ilai:.iQ"   C1f     Fir.it    ana Eight:        Amendment
280.      ?aragraphs 160 through 170 are                     l nc~rporated            harz by    refarenS:ll-•


       281 •     foe First Amendment nf th9 United Stat<:' a Consti ";~tion, as incorporate d in the
Fourteen-th A1nendmant, Pr onlbitz tr1a s t s tss .3nd t he1.r r:igsnts                          fr~m   11
                                                                                                             at-iriciging freedom of
speech. rr


       282.      The Eighth Amendment of the United StGtGs Constitution,                                       ~s    incorporated in the
fo~rteenth      Am9ndmsmt, prohibits the states and their agsnte from "inflicJ:.!!!.9." cruel and
unus~al      punishment."


       283.      Defendants Kauffman,             j.    Reed, T .Emigh e;nd Eberling retaliated against Plaintiff
Butlar by 1ntentionally aear:::hing Sut tor ! s cell                           f.~r   1;.Jhat 0o;:!femr.fi:mts Reed and    Emi H~l   considered
to be a ''random &earch "         ~ho ugh b ~th ~efe n d~n t s                Reed a nd Em!gh initially stopped at                   Bu~lar!s

cell, saw that      8utler 1 ~    cell-mats wcs absent at the time, wslkrnd atday from his cRl l only to
sub~equently ~~tu~n         to   Butler ' ~ c~ll         and search the cells cantente !n                           viol~ti~n   of DC-ADM 203,
Section 1 (C)(4)(a) as Butlers csll-~ete was ~ bs~nt and 8utl9r we9 never aiven or shown a
document of wh1cn'1;!.was r equirad to sign as a                    11
                                                                         Record 11 s hot11ing Butler ' a presence during the
search as said Defendants had n~thing i n their h ~nds but. a traoh bag                                          snd upon entry said
Defendants mixed up Dutlar's lsg3l                     docu ~~nts        c au3ing       aav~ral pag~s         to go missing. Both
Defendants Eberling and Kauffman conspired to this retaliatory act by denying that Defendants
J. P.~ed end T. Emigh deliberately returned to Butler's cell, after once l33Ving 1 up~n
(allegedly) reviewing camez a footag:; of the 9 V<3 n t of tuhir.h Butlc;.r ini tis Uy reqL1ested-toba held
pending civil action        95   it   sube t e nti~ted Butl~r's v~rsio~                       of the    fec~and        truth, and this was
all committed with the intent of deprivlng Butler of                                   ~a~stitutlonally          guaranteed rights
against cruel and      unus~sl puriism~nt                                 a   e~ d
                                                        14), 8 m ~ nnsr thet ~xcaeds the
                                                        (U.S.C . A.
infringement CJf prisc.:mirs' i·lghtc allowed by law, and !J.•ith no retior.el cC1nnection to eny
measure that could advancs a legitimete                       ste~e      or penological interest.


       281+.    As a direct rasul t of the improper actions, omission:t: c.nd cthra:r i mp:r:opP.!'                                    c~l"'r:fL•ct

of the individual Daf3ndants, ?laintiff Butler has sustained injurles +.o his constitutional
rights under the First and Eighth Amandm~nt ~n d~~c~ibed h~r ein , and will continue to be
irr2p3r9bly inj ur~ d by the cnnduct of ths def9ndants unl~ss this court grants the declaratory
and injunctive relief which the Plsintlff seeks, among other damages.
    ••           Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 43 of 49


                                                          Count 10
                                                     Breach a f Contract
                                                       Breach of Outy


         285 .   Pareg~epha     35-241 ere Lncorporated hare by reference .


         l S6.   Civil Contr act     ~aw    defines Breach of Contract es , "a party' s failure t o perform
acme contracted - f or or agreed - upon ect, or hi s f ailur s to comply with a duty imposed by
lew which ia oued to another or to society . "


         287.    Each individual Defendant described herein has deprived Plaintiff Outler and
Plaintiff Melvin by not reporting indication of a violation of the low , rules , and/or
regulat i ons of t he Department of Corrections by eithar an employee ae obligated within the
ccntrectual agreement of DOC Code of Ethics, Section B, aubaactlon 14, thereby, applying to
Depar tment of Corrections (DOC) correctional employees leavlng i t ancumbent on aei d Defendant•
herein to report instituti onal living c~nd itiona in violeti~n of the l aw a a pr esent ed by the
Plaintiffs herein by grievance reports (OC-ADM 804), r equest s lips (DC-135 A rorm) ceme re
f ootage requested by Plaintiffe , act . , or eny other documant od proof of a violation of law or
dir actlvee and failure by s aid Dafancant a wee axecutad with intent of depriving Plaintiff
Butler end Plaintiff Malvin of constitutionally guar&nteerl rights t o peti tion the Gover nman1
for redress of griavencas under the riret Amendment of the U.S. Constitution, in • manner that
axcaade tha infringement of priaoner's ri ghts                    o llow~d   by law end   ~1th   no r ationgl connection
to any measur e that could advance a l egiti mate eteta or penclcg1cal interest .

         288 .   As a direc t result of the          imprap ~ r    actiune , omiaaione , and other improper conduct
of the individual Oefer.dante , Plaintiffs Butl er and Malvin have sustained injuries to thair
constit utiona l rights under Civil Contractual Law end the riret Amendment as described herein,
ond will continua to ba irreparabl y injured by tha c onduct of the Defendants unl~e this court
gr enta the declaratory and injunctive r elief which the 0 leintiffs seek , emong other sought
damages • .:Lt. is also 1njurle.sta plaintiffs' Ci'llil Liability Rights.

                                                     PRAYER FOR REbIEF

WHEREFORE, Plai ntiffs request that the Honor abl e Cuurt:

      A.         A~ttrd    dul().<'o.+oy   r~lle.~ +o Plo.i"+tMs by f,"d,~ ""'~~e.- t>~~AAt:> Ac-Wovis v1olo.+u!     rdhts
#tq,t ~1'€, p-rotwed by 4-ne. t=='iro+ AvnetldMe..v\+ o~ +he.- Go.'\~·+vl-10'" ol .+Vie.. u~.+e-d. 0.\-o..+e~ ;
             Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 44 of 49

     B. Award decl aratory relief to Plaintiffs by finding that the Defendants actions
violated rights that are protected by the Ei ghth Amendment of the Constitution of the United
States ;

     C.    Award declaratory relief to Plaintiffs by finding that the Defendants Actions
violated rights that are prot ected by Civil Contract Law;

     D.    Awar d injunctive relief to Pl aintiffs by ordering that Defendants correct the fire
safety hazards by way of reconstruction that brings the design of SCI- Huntingdon up to
twentieth century standards;

     E.    Award injunctive re l ief to the Plaintiffs by ordering the cessation of double-
celling Plaintiffs within SCI- Huntingdon;

      F.    Award injunctive relief to Plaintiffs by ordering the necessary modifications
r esulting in a full functional and pennanently operational ventilation system within SCI-
Huntingdon;

     G.    Award injunctive relief to Pl aintiffs by ordering the cessation of overcrowding
the prison at SCI - Huntingdon;

     H.    Award injunctive relief to Plaintiffs by ordering the cessation of understaffing
the prison at SCI- Huntingdon;

     I.    Award injunctive relief to Pl aintiffs by ordering that the recreational yard
schedules are followed as to afford 2 full hours of yard 3 times a day within SCI-Huntingdon;

     J.    Award injunctive relief to Plaintiffs by ordering all line movements for prison are
to run on a 7 minute time allotment within SCI-Huntingdon;

     K.    Award injunctive relief to Plaintiffs by ordering the full extermination of all
vermin, insects and bird habitations within SCI-Huntingdon and full and consistent adherence
to DOC Policy DC-ADM- 203, Section 1(c)(4)(a) and DC-ADM 804, Section 1 (A)(25)(a) through (d).

     L.    Award nominal damages to Plaintiffs against the Defendants in the amount of $9 ,000;

      M.   Award compensatory damages to Plaintiffs against the Defendants in the amount of




                                                44,
     I.
                            Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 45 of 49

$350,000;


N.        Award punitive damages to Plaintiffs against the Defendants in the amount of $350,000;


0.        Award the cost of this action to Plaintiffs including but not limited to those available under 42 U.S.C. § 1988;


P.        Award such relief as to include but not limited to to immediate release of Plaintiffs from DOC custody in
accordance with 18 U.S.C. § 3626 (a)(3)(B)(C)(D) and 28 U.S.C. § 2284;


Q.        Plaintiffs request to reserve the right to amend this said complaint as to present additional Defendants and
claims of living conditions within SCI-Huntingdon and retaliatory treatment of which grievance exhaustions are still
pending as well as to amend in order to present the full name of individual defendants mentioned herein of which
was not provided by SCI-Huntingdon despite Plaintiffs' due diligence and efforts (See Exhibit-TT).


R.        Award such other and further relief as this court may deem appropriate;




Respectfully Submitted,




  (~L       Sh
            F
                    .
                        3



SCI Huntingdon
1100 Pike Street
Huntingdon, Pa 16654




DATE:       /2.,,   I       IS   I   ZD 1<j




                                                                45.
                  Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 46 of 49



                                              VERIFICATION


     I have read the foregoing compl aint and hereby verify that the matt ers al l eged therein
are true except as to matters all eged upon information and belief, and , ea those, I beli eve
them to be true. I certify under penal ty of perjury that the foregoing i s true and correct.


Executed et: SCI-Huntingdon,
             Huntingdon, PA 1665 4


Date /2-. /}6 /,21)/<j




Cl erk of Court
U. S. District Court Middl e District of PA
235 N. Washington Avenue
Scranton, PA 1 8501-1148
Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 47 of 49




   U1111lt.d 0w~ b u~(!,+                   Cov~

   ~L.Jhu M 1ddl~ b i.sh.id-- of ~'"~1 1vi1-t11'4
  Cl~ af Cov11..+
  2.D5 Al . WA&litJk,(l Avbtt.10
 ~.Ai'(+o(lJ PA / 860l-ll'fg




          (;~(JS . X hlWu t11do::.ud -lhu /l.~ co/l.ILehfork::lu+ -1-o i11Jotftt
  ~~ eouM-- -H11.-f -#1u-0 }tAO                 beb1 lttl   i!Y-4l.O~ In -ll1~ civil C.Ofl'lfl~r.+ ..fol!-W~lldecl
  -lo .J.M.s oflic.6 dM-&1 J:>&:,e.,,vrheJl- l~.zotq. b U& -lo 0vcJ1 eJlJU)p-£> +h~ undw1n&J
  ?IA1'nhPfl..sc.5hA/l.Jtf!. Bvll~ Arid UU-Uvt~ M<Jv1'rt hv.vtb'J ~ve..:>-?- .J.J11it -/his
  6J~~ dt'sRfrM-d -lhe., &vd co.71~1,,:r dM-~ l',J)U2i~bu_. f l1.ztJJ</ by w41 r>f
                                                                                 1


   CM~Jli:_j M .4cA- ol f~~':_J-MM-f1+1tli'Cl)IA~ecmrl1t111+(i1.f1~1~. ~kAdJ
  ,.sMd P/lf1t1flf./5 hi;mb~ ~J&k .Jt,JVI- -iitl.:5 uidas&i 6-ivi I &l't''f 114.fnt d ~&.i b~eJL
     IS;~!( bif 11...()fUL}j f P~ 1'tt if.!>?/,,,ch. f/Mnlrfb hA11& A/5() ~~A-
  6v1ttmcf'L<> Wh 1'ch       i..!:J /+/SD   CJiciose.J .Mid ATI ::L-i FOe.trtA PAV~.S ./J&Al wtll Aasl..?v6
   Jn A sr>l~ e¥ivC;/°j~· rh~ flM11Kl/...s Afo{jl~ .foe.. Ifft/ 1vii.s hllf -11.M- -Ht i.s.
   m41 cA~ Attd fRAJ .J/1~·k·l11ey mJJ;y bo/ofj,VU'l. W~..#it111/L you ..fo11-you~
  A>-si.:>~"•:.t.n P/MsQ hN~tJP.Uvf                  d1 A+lJ A bl~ ho/,d1.. -r;,;j eo'"p/Alttfi~ 1"' ;s !11w.tcr6.
  bA~ :   12.j1s/_1..b tC/                                                                     {/     ' m ,fl.e.J1

     ~d;
     1~UJ.-
      l='M47.
      / lfJIJ Pi'~&HlUf
     J-l1m·ii~dort1 PA I~
 Case 4:19-cv-02171-MWB-MA Document 1 Filed 12/20/19 Page 48 of 49




  f71,,. tn~ fvi1d Jlt.         Dt>./-'1d- 1 Pf; .1 7WA ••
                                                     4       lo\

 C     e.,~t..._ t1f   ~vit...-:Y

 ..<   t>.>   A.J. 1,JA. ./,;~/r;r1    Av.... ,u6
~...-0'.AH t<> . .     1
                           PA    nt:.>o 1- 11 'tr<
             ~     ~ ~~---~--------~             CERTIFIED MAIL
          Case
c..Shl\tt1H      4:19-cv-02171-MWB-MA
            J:>u+1uz.-                Document 1 Filed 12/20/19 Page 49 of 49
\'.= M4'~
 1100 Pilll.- C>\~
 1-\u~'(jdoV\} PA 1~4-1 112..,                11111 1111111
                                             7018 1130 0000 3879 1180        INMATE MAIL                     I'
                                                                           PA DEPARTMENT                       :
                                                                           OF CORRECTIONS

                                 RECE\\IEO
                                 scRANiON




                                                                                l1l11111 r'·1 11fll··l·111111111ll
